 

_ Case 2:20-cv-01619-PD Document 2 Filed cpio Page Lof90. ge

 

 

 

 

 

 

b i & © > le | W le i ‘
i e i £
PAE AO 241 & § .
(Rev, 05/2018 \ r 3
a:
PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF :
BY A PERSON IN STATE CUSTODY. sees erg tig -?
eke GIST RS,
United States District Court District: Eastern District of Pennsylvania
Name (under which you were convicted): Docket or Case No: CP-S\- CR 000 Ha1G- Dory
Ama H. Gibbs CP-S\-C 2-000 4191 ~ 2013
Place of Confinement: Prisoner No.:
CC\- Pine Grove, COTINg

 

 

Petitioner (Include the name underwhich you
you were co nvicted):

Acnan Gibbs Superintendent bee Estock

Respondent (Name of Warden, Superintendent, Jailor, or authorized person having
custody of petitioner):

and
Vv.

The District Attorney of the County of: PHILADELPHIA

and

The Attorney General of the State of: Ponnsy| VQnNIG

 

 

PETITION

(a) Name and location of court that anes the judgment of conviction you are challenging:

The Philaceion 1a Court of Common: Pleas

 

 

(b) Criminal docket or case number (if you know): C O- Si ~C R-00ONT1IG-AoI3 : CP-S(-CR-0Ge 4718 1-201

(a) Date of judgment of conviction (if you know): (2-1t— 14b

(3) - ofsentencing: _'+ -%" 2015

Length ofsentence: 172 - 25 yc. .

Wes C1 No

In this case, were you convicted on more than one count or of more than one crime?

Identify all crimes of which you were convicted and sentenced in this case: possessin Airéarm
Oroni ited» Carry ing Firearm Pvolic stred+ of Prila. o AQarava ted

assault.

 
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 2 of 90

PAE AO 241 Page 5
(Rev. 05/2018 ;
6. - (a) What was your plea? (Check one)
1) Not Guilty [1(3) Nolo contendere (no contest)
O(2) Guilty (1 (4) Insanity plea

(b) Ifyou entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what
did you plead guilty to and what did you plead not guilty to?

 

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (Check one)

uy oO Judge only

7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
0 Yes No

8. Did you appeal from the judgment of conviction?
Wes O No

9. If you did appeal, answer the following:

(a) Name of court: Suber ior Court Basten District

(b) Docket or case number (if youknow): No.l GOA 2olo

(c) Result: Demed Judgment of Sentence. athiemed Copbosrtin Arelics bret)

(d) Date of result (if youknow): Marcin 2%, 201%

_(e) Citation to the case (if youknow): NON - PRECEMENT/AL DECISION - S veer, Ct. 1.0,P 6537 .

(f) Grounds raised: _ CroSS- examinations Suppression of Evia, 3SeiFrepresenta hen
Brady violatA; SHpuletion s, per Anders oriet

 

 

 

 

 

(g) Did you seek further review by a higher state court?
Yes ONo
PAE AO 24!
(Rev. 05/2018

10.

(h)

(i)

If your answer to Question 10 was “Yes,” give the following information:

(a)

Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 3 of 90

Page 6

If yes, answer the following:

(1) Name of court: Pa. Svprem€é Court

(2) Docket or case number (if youknow): lids net assian one ae
(3) Result: Nowld) not appeal! hecause both tne Super. Cr. § OCR cHdid not Fina 22
(4) Date of result (if you know): 2-19-20 Orders,
(5) Citation to the case (if youknow):
(6 Grounds raised: Petrtion for Aliowanre +o Appeal

 

 

 

 

Did you file a petition for certiorari in the United States Supreme Court?
1 Yes No ,

If yes, answer the following:

(1) Docket or case number ‘Gif youknow):

(2) Result:

(3) Date of result (if youknow):

(4) Citation to the case (if you know):

 

 

 

 

Other than the direct appeals listed above, have you previously filed any other petitions, applications,
or motions concerning this judgment of conviction in any state court?

Wes ONo oo

(1) Name of court: Super. C+. Eastern Oist. 3 Seconet im? aftec PRA Dismissal
(2) Docket or case number (if youknow): 2427 ¢ 2426 EDA 20 (G

(3) Date of filing (if youknow):
(4) Nature of the proceeding: _Appza>l opbosrien oF PCRA Ct ousmissel by IneFRechwness
(5) Grounds raised: PCRA C+. errect § apvSedoliscretion by Failing bp list reasons for
P62 Petity nye” amend, fight 40 cross: examine sHebeas Corpus state Wit ignored s
Prof bad aut ide y prosecutorial Vind ied vengss 4Suporssion 5 perjurs forgerys
Personal animosity é seit- (epresentations Dispesrion oF Appeals After-ciscoverta
Nid. bfady violatien

 

 

 

 
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 4 of 90

PAE AQ 241 Page?
(Rev. 05/2018

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes No

(7) Result: dismissed | -
(8) Date of result (if youknow):_//= 12-19 See Order (exhibit D)

(b) If you filed any second petition, application, or motion, give the same information:
(1) Name of court:
(2) Docket or case number (if youknow):
(3) Date of filing (if youknow):
(4) Nature of the proceeding:
(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
0 Yes No

(7) Result:
(8) Date of result (if you know):

 

 

(c) Ifyou filed any third petition, application, or motion, give the same information:
(1) Name of court:

 

 

(2) Docket or case number (if youknow):
(3) Date of filing (if youknow):
(4) Nature of the proceeding:
(5) Grounds raised:

 

 

 

 

 

 

 
PAE AO 241
(Rev. 05/2018

11.

Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 5 of 90

Page 8

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes ONo

(7) Result:
(8) Date of result (if youknow):

 

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition,

application, or motion:

(1) _ First petition: [WY Yes O No PPP. for rehet fikeol
(2) Second petition: O Yes O No ! jiiee #0 Super, Ct,
(3) Third patition: O Yes O No 3085. ether Jan .or fb,

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not: .

The, Ps. S. C4. of appeairs) because the O.C.RA. CG 4 Super CH weuld not

Stole opinion or finalize judgment pursuant to Pa.P.A.P 3416s wilt not
ent Wy Ape Uaats appeal, Sees nnoit S.Ct. 0

For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Attach additional pages if you have more than four
grounds. State the facts supporting each ground.

         

 

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available state-
court remedies on each ground on which you request action by the federal court. Also, if you fail to set

forth all the grounds in this petition, you may be barred froin presenting additional grounds at a later date.

GROUND ONE: arial Covnse | Parléct in obyéC-Hon +o sgves Except cross ~2xamM,
Cross evaminatin: Ser representation s mq ht +o Weits post-sentencd [apeel late
rights 4 searcin 4 Seizures Pa .R.Crim.P, rou

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim. ):

Petitioner did not Crosp-exammne Celiphone civilian witnesses oc T Mooile officio | Se id
+0 Compiled tne data nor 9 det. who Qustic Dated in +né SPa(ih for tne phone who
1 achated “the. search 4 Segzvie, } Writ was anor s Post-sentend 4 Dppellote nights
wie not gwen Appetiants Suppression oF Paysicol Evid. Er Ovens denied .
Apve lant, Fial Gh. Sbused aliscration was bias & helped the, Com. wrth tts Case ageinst
Ape wants Orie oad act evid, Vsecls Com. yindicHwely prosecuted avoilant sperjury was
committed oy betty the Com, g Er HNCSSES 3 Ovo was forged; Personal animosity

b dfinicounsels erronguvshy den Go seit repese. aHON 5 Orsposisiory of sppeal

net Pulbilled 3 oFter-shscevesréd Eve Ignored § brady Violations eeulled ching }
tridié wae iprovght +0 erisicts attention. No physica! EM, humanly , Sets cally

ner mathemnahcoally pounts +o appellant, The end. does Not 59¥ what ct 15

supposed to Say against appellant. The conclusion iS Teshed 4vd Gme At
here id reasoralg devbt.
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 6 of 90

PAE AO 241 Page 9
(Rev. 05/2018

(b) Ifyou did not exhaust your state remedies on Ground One, explain why: “Ih¢. Svat? CLS £ efuse

jo answer ppoesl & etition &. Crrenecys denied cuirect > Op22 la Appr oi
counse | inefeecue ly Pailed +0 Poise Claims 10 direct appert tnut wes, valid which

woalld have | OceA # S0- Whild he did not exhaust aU GF his state 12S 2S fo ground
ones he may Frid-+nis Nebeas CErpus petwron under exception oF MarhineZ v. Ryang sve

| 2012 )
(c) Direct Appeal of Ground One:

(1) If you appealed from the judgment of conviction, did you raise this issue?
es 0
(2) Ifyou did not raise this issue in your direct appeal, explain why? P>. does not provide foc

Chalianees to ~tne iInetfecHveNess OA clirect apoeal- Against triol
Couns |

       

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus ina
state trial court?’ ,

Yes ONo

(2) Ifyour answer to Question (d)(1) is “Yes,” state: oppesit ion Anders Gr wet +o Appeal Counseis finders bricks
4o tnialCh bert trial counsel tas
Type of motion or petition: POST CONVICTION RELIEF ACT

Name and location of the court where the motion or petition was filed: Piilade ( phi 12 Co ounty

“Kia! Oiwision Crimine! Section
Docket or case number (if you know): CP-S1-CR- 000 477G~ 20135 CP-51-GR- OCON7TR{ - - 2013
Date of the court’s decision: \t- $2.7 !9 See exghabyt D

Result (attach a copy of the court’s opinion or order, if available): a 5 misseol without opi non 5

Hatwas Corpus Filed’ 3-4-15 6 ignores,

 

(3) Did you receive a hearing on your motion or petition? Cl Yes w No
(4) Did you appeal from the denial of your motion or petition? ( Yes O No
(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?

Wes 0 No

(6) If your answer to Question (d)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

Sv peror Court [Eastern Oist,

 

342 43427 EDA 2014

Docket or case number (if you know):

Date of the court’sdecision: Janvary io, 2020

 
ae ee ee tee | eee emer pene ee ~ eee ee

Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 7 of 90

PAE AO 241

Page 10
(Rev. 07/10)

Result (attach a copy of the court’s opinion or order, if available): G vashed
ey Mot O

 

(7) If your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this
issue: Quashal not raised pecuuse S-Ch of fo. will not entectain
tk ¢ Super CH refuses 40 net quasin, All appowntycs counsels would not
Poise appellants issues £ So, oppellant Filed pro Se cepcesentahory § Was
Dtlowe’d b - 3-12 by Crozer heucing. Trial Counse.| refusedt Submission Of

Proper post-senten(e motions #. popeul counsel refused to on Furuse & pur effect
WWeness orm nimsedE” bringing apoevonie CIAIM WHriN4+he Exception to req ireme,
OF exhaustion e6bablisngds In WMeatine2 V, Ryan, see VS 102012),
(ce) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies,
etc.) that you have used to exhaust your, state remedies on Ground One: State Yo bas |
Cor QUS 3 Insufficient Evid. MOHON 5 New Tria lLmohens Owecr

Dpeea| 4 PLRA » back fo the, Super, Ct. & Second Himdé. ¢ lastlys S.Cr oF Pa,
nat will not entertain an Appeal fur /by Appeiant, . |

GROUND TWO: Al\

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

(b) Ifyou did not exhaust your state remedies on Ground Two, explain why:

 

 

 

(c) Direct Appeal of Ground Two:

(1) Ifyou appealed from the judgment of conviction, did you raise this issue?
D Yes ONo
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 8 of 90

PAE AO 24] Page 1
(Rev. 07/10)

(2) Ifyou did not raise this issue in your direct appeal, explain why? -

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a
state trial court?

 OYes O No
(2) If your answer to Question (d}(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? . O Yes O No
(4) ‘Did you appeal from the denial of your motion‘or petition? Ol Yes Oo No
(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?

OyYes ONo

(6) If your answer to Question (d)(4) is “Yes,” state:
Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this

issue:

 

 

 

 
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 9 of 90

PAE AO 241 Page 12
(Rev. 07/10)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies,
etc.) that you have used to exhaust your state remedies on Ground Two:

 

 

 

GROUND THREE: _-

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim):

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Three, explain why:

 

 

 

(c) Direct Appeal of Ground Three:

(1) Ifyou appealed from the judgment of conviction, did you raise this issue?
C1 Yes ONo

(2) Ifyou did not raise this issue in your direct appeal, explain why?

 

 

 

(a) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a
State trial court?

DO Yes ONo
(2) Ifyour answer to Question (d)({1) is “Yes,” state:

Type of motion or petition:

 
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 10 of 90

PAE AO 241 : Page 13
(Rev. 07/10)

Name and location of the court where the motion or petition was filed:

 

Docket or case number (ifyou know):

 

Date of the court’s decision:

 

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

(3) Did you receive a hearing on your motion or petition? O Yes O No
(4) Did you appeal from the denial of your motion or petition? O Yes O No
(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?

D Yes ONo

(6) If your answer to Question (d)(4) is “Yes,” state:
"Name and location of the court where the appeal was filed:

 

 

Docket or case number (ifyou know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this

issue:

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies,

‘etc.) that you have used to exhaust your state remedies on Ground Three:

 

 

 

_, GROUND FOUR:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support yourclaim.):

 

 

 
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 11 of 90

PAE AO 241 Page 14

Rev, 07/30)

 

 

 

\
(b) Ifyou did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue?

O Yes ONo ,
(2) Ifyou did not raise this issue in your direct appeal, explain why?

 

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus ina
state trial court?

°

*

Yes 0) No

(2) Ifyour answer to Question (d)(1) is “Yes,” state:

Type of motion or petition:
-Name and location of the court where the motion or petition was filed:

 

 

 

Docket or case number (if you know):

 

_ Date of the court’s decision:

 

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

(3) Did you receive a hearing on your motion or petition? DO Yes O No
(4) Did you appeal from the denial of your motion or petition? , O Yes O No
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 12 of 90

PAE AO 241 Page 15
(Rev. 07/10)

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?
OD Yes No

(6) Ifyour answer to Question (d)(4) is “Yes,” state:
Name and location of the court where the appeal was filed:

 

 

 

Docket or case number (if you know):

Date of the court's decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

“T) If your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this

- issue:

 

 

 

 

(e}) Other Remedies: Deseribe any other procedures (such as habeas corpus, administrative remedies,
etc.) that you have used to exhaust your state remedies on Ground Four:

 

 

.

 

 

 

12. Please answer these additional questions about the petition you are filing:

(2) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction?

0 Yes 0 No

If your answer is “No,” state which grounds have not been so presented and give your reason(s) for not

 

presenting them:

 

 

 
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 13 of 90

Page 16

PAE AO 241
(Rev. 07/10)

13.

14.

15.

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so,

which ground or grounds have not been presented, and state your reasons for not presenting them:

 

 

 

Have you previously filed any type of petition, application, or motion in a federal court regarding the
conviction that you challenge in this petition?

O Yes 0 No
If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, the

issues raised, the date of the court’s decision, and the result for each petition, application, or motion filed.
Attach a copy of any court opinion or order, if available.

 

 

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or
federal, for the judgment you are challenging?

O Yes D No ae

If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and
the issues raised:

 

 

 

 

Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging: “

(a) At preliminary hearing: Michael Medway

 

(b) At arraignment and plea:

 

 
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 14 of 90

Page 17

PAE AO 241

(Rev. 07/10)

16

17.

ne Sate cts reFosal
'¢ CA St"

(c) Attrial: Micheel Medway _ Logan Square
\I77 Arch Street Suite BLY4O , Philadvipnia , PA 1G 103

(d) Atsentencing: “Michael Medussy __A Logan Squere
WMT Arch Street: Svite B64 , Philadel ona Pa 14102

 

(e) Onappeal:_“Todld Messer, ESQuiRE 2 LN. 13" Street Suite Ol
Vhiladeipnia Px 141077

(f) In any post-conviction proceeding: - Pro Se

 

(g) On appeal from: any ruling against you in a post-conviction proceeding: © ismissed(Seé evhioce D 5

12-19 ¢ PCRA From 2-22-11 4 State Mabées Corpus jgnoréos

Crited 3-G-15 ).

 

Do you have any future sentence to serve after you complete the sentence for the judgment that you
are challenging?

0 Yes of No

-(a) Ifso, give the name and location of the court that imposed the other sentence you will serve in the
future: ‘.

 

(b) Give the date the other sentence was imposed:

 

{c) Give the length of the othersentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be
served in the future?

.O Yes 0 No

TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you

must explain why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar

your petition*

AfJer 4-38-15 Sertene, Ape tlant was owen Appe Lote. counse 4-19-15,

after warhng denial November 2015 by operation of law frum tial Counse Is dans
Suefivienty oF tne Evid. motion sAppal counse| then Cie 2-S- te PeRA ineftecuveness
CO _himse f for oct Erling Appenlas requested by Rites: Appea . \<tnon Bilew
Anders bane f3-s-1 4 it WPS Granted on 2-28 “halter whch Detihaner (£Spondedon
So!" tT i+ Was denied on Mort 2%, 20lB3 Pettoners PCeA Eiléd 2-2-Mbut denied
W-i2— 145 Potrhoney nen filed to Supen C4, 2gain ON ND S19 it wes quan on
led wrth +e $.C+.0F Pa. which denied Wm appeal 24F 20 becauR
$0 Finalize. The S.Ct. of Ga, over boKed cP - Sica 6004779-20)%

-CR-0004 18 172012 numbers Fromtrial men¥ lontol. Tous, pebhan hot barre

Kinaan his
int that aFver Appeal conse lis Entry HOS Appeal counsel was working
Pesvhos orgs Ungwg de iI nk dale UO Same of Petitioners hme, Coe Cillinds See: Geter Poon f Counsel

then Dpbihiner fi
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 15 of 90

PAE AO 241 Page 18

(Rev. 07/10)

* The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) as contained in 28 U.S.C. §
2244(d) provides in part that:

qQy A one-year period of limitation shall apply to an application for a writ of habeas corpus by a
person in custody pursuant to the judgment of a State Court. The limitation period shall run from
the latest of - ;

(A) the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review; ,

(B) the date on which the impediment to filing an application created by State action in violation
of the Constitution or laws of the United States is removed, if the applicant was prevented
from filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or —

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral
review with respect to the pertinent judgment or claim is pending shall not be counted toward any
period of limitation under thissubsection. .

. Therefore, petitioner asks that the Court grant the following relief: _f@ lease. ty em prison by.
a s ~n ; e . ca , 1
vecatur, dismiss with prejudie

 

 

or any other relief to which petitioner may be entitled.

 

Signature of Attorney (if any)
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 16 of 90

CROSS” EXAMINATIO N
‘KYe > SA

wer C#.S , Spee trial & .
66 -eLam. OOLECHON Luring
we?

+ Whether ait of the, lo
(> 7 Trial Counse | inefFec

\ Aa cxvo
creck In IGNEMlog 7
pee oe Const. Amend.

“| yiolacin ,
trial vic g org et. Hurned © bind eye io

el
Lm “ an mv lod, corroryted by accusers . See
2eo. O_yecton <custaindd because

nok in is Cresh ducing ony process
est Kimo, €CIOSS- 2OUNINATION «
neare® a4 DPmerct. &5 0o.CS.A.% 220% ("Dead
S, Const. ") Deceased not competent +O testiFy 5
Mon? 3y! FRE NOBEL) ,
ERED ee ot? pete etac witness § wv ten
beck ” “4 ossoulr G0IOG WPS er i
, pac.
fn “ Ss U-44 \>-2eCe Se and
DIAN EE mission oF a unavailable de
, ypnevaioble declarant, wth anomer
— Mr, Joseph Srerray i2/
~ (12. Me Bruce Crlobs ogeIn Ww! ee
Dy i ay of Hett messages 10 | ohty
“ a a eM. Bruce Gives 4+e St Fito fr Orr)
mm (ohon€ wrinesse > teshfitc

tree aid ce
hoe world they were , Brvd@ Cribbs

, S
ope CototoS We
is oF thé Af OSS

cellonone Cavill
wthorct beiwy Ww)
mis grove & Te ore ;

Crom wh esEver Cisé 9

} wn os Oriz2. aa
° oe vi ligt teh. 24: IZC4-21) whee trl
Notes Mrulings made cannot be Changes: er ae y

tne enid. € Males Bethe DA. g reallows a ce Brn

Lestimony otter deading +nat Sine Cou ld Not allow

feet in ris| ct. & OA. under Stood rules governing

cross -eyammation- See 2/2 ett. pg. S 23-24 E46-47,
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 17 of 90

“the 9.C4. interpretes the confron tactiory Clause in
the 6 Amend. of tne U.S. Const, +0 Prohibit ne introduction
of ''4estimonial” hearsay From an Unavoilalok wrness

agoinst & defendont IN ® Criminal case unless defendant
had on oppostunety to confront ¢ Cross- Excunine +he

declarant, equilless of its exception From ne hears
cule. Craw Pred v. Washington, SHI U.S. Be
(2004), :

An accuses enjoys ne, right to be confronted
with tne witnesses BgaINS+ Him. Inc tuded within
ne ambit of teshmonia| Statements ore +nose made
during Police Interrogations, Ids, US. at "7 /245.C# ate
IS% hb. Sd. 2d at 143," Where 4testimonict Statements ore,
ot Issue the only idicum of rehalility sufficient to

satis Fy constituthona | demands IS the Cn€ +h const,
ACAI PWSCbHES? Confrontation . “lel. At -, 194 SCH. at
1374, (SE LR. VI ot 208.

In Crawler ob Vz Wes hing fon the petrtuner was tribe hor

agg. assault ¢ attempts mules. The Stok, sought to |
introduce a recor ol Los Statement thi pettiness jwte Sylva:
mide oyring pot interr gation as evil. Shit the, Stab bing

by pefrtiones on another mary was nor in Stlb-de-$e4 52.
shevid nor pestity at triak Bert tuner argue. that

alm itting The vic: would Violat€ his b74 amend. right to

man tyortecl with fhe wrinessés against fhm,

oe Inthe preset CAs, SCE ASO 19/4 /tef 7.7%, P4-S 2 22-

2242-5) 3 AISA HF. PGS $3, 105-108, hibits PCS,
C2, Plo 5 (Q(B llIA4F. P5-5 Se (20-25) ~G0 (2-22 ).

All Qu call-ins alleged were. nop vall da tte! by Clulians who
supnosecs 4p hut mise, Sire Calls Abovt The Sho “ay
pebhanes was sald Ao Aas Committers, —

Ragre ved. Notdlo was not cress- efarmnegol, He was

Ou

p 124 SCH 1a sep
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 18 of 90

| mentionke as apurt of Phe case .See laf fi. 29-S
DHCI3-25), 502-171) pers 04-507) . Let, Nordo parkcipales
in an legal Starth & intervitwes wrtness Mr Bufiro/, See
bxhibits Sw ¢ 18/3/14 At, 2495 0-137, Det Norlo mntiake
the proba bk Caus€ or Petites see 12 /s fd pq, Ss2
destimony by Ho Krewtr#¢ bis répert Cexhibit) Kk)

Fria! counsel folkd Srtal C4 thick the, eye. was not
gentratics by T-Mooil . See (A414 #4. pg-5 2019-25)
48(2-10)- Trial cunsel Knew Haft because we hacd in
our possess on exhibit FC, but hé wuld nut present (-
exhibit FE Would hang Impealhed 12/4/74 44, 2G-5 21-25
where vet. Verrecthio Fook the Stand € Purpirtes fey Ls

— d location srtés were. compiled by Mr foseeh Srérra trem
Tz pobile offitial Ser fo hm, |

Exhibit PC woul! hive Shown thot petttoner il not
own Snit Phone p that 136/10 She, Paine UAS Attivatlcs
while Petitioner Was In States Custily 0 parok, viefarter)
backed by & picture pitt Pettunes on a usit with hrs
girlbriend ,Seing gus fo be re parle ¢ nut released
until ofa 212 see CKhibrts BR, POC Aictue,

Potrtuner nas arrested 193/12 For an alleged agg.
assault on a mi, Levoune Haroly ¢ Pound guilty by wey oF
cellphone trang lection, .

Honeuer, petrtanes PreseUbat the Said locaton
proves impossible loy fhe Quid. Preseevtbsh

He cours not pad ACH ARS the Cé/yphone berate he was

IN. Stakes cust bBe/0 (04.2 of khibrt FC). The phone Ako
Was Net authenticates ERE.F61¢ 402. , ¢ EXhibre FC
mpeuches all preucled pestimony by fre States witnesses
Clauming Shik T-haobile (8 Phe ur dS puted Sou We ok.

3
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 19 of 90

itor mation . Se0 BALI tH Pars 21-25 3 A/S/M4 4-4.
P§9-S 197-300(2-3) 71/25 ANS fh tA. PG-STU(Z17T INF -20

CIF) SHOE). | So oa |
4 abjer det, € FEI Agent Shut all testititcl that the
m ie ke ¢-trial counst! Sid not

oo Phat ob TF Mobi
Oud, prostnteds was th Ih auuilable evel. Phat waded have

urposeh/ w play
ee sobitiner’ Erienus guile right rhea f hee. oe
oH i Lhe Aud btén 10 cress-txtyn warfion Nor eat 2"
ob anyon or ty Phy involving Joe messages g Mar!
shes. / 3 Spo, ball, Pettuner wes thus,
arial counse| Lap Pegs ThE OU, ?
found quily of ugg. esstult 4 § 60% by purported Cell

#ES ;
pone messages & [ecathin a Sy pale H. hevest warren bor

Summon & on com plain

um Pla t . .
(A) > € Rus & ae o daa werralyrt aid not Wester be
neunny wrth resllct TO VFA 3 fhe

a“ or ottenst Churyld . ’
hana no ogteusécs by ar costing 2 te but by.
artcong pobybints thon getting Pre wee" OS ONLY

tne Paresh holds bE compl’ dr a oth
was HOF AN testrntiel fact const tubing nb CASE
C109. Tet 10s Ot fh@ Charge Wrckér vae/h
charger 3 rextrate ywolse Contra bund hom tide vues
fo thd, mag TO" Me as fgg: QSStUtt. See
or parole vielation, ™
etn OC1,PC3,ESW € JK.
The only warrtret approvtol for execution 15 the 4Sb
Pm wurteat 1/93/12 -Trial [Uclee therbtore, uphely an
aval, warrant fo starch otter gn illega/ LOY wes
Mild Petrtunes Yue IV CUS rool WS pm M/23/ 2
C8te bthibrt pel) paragraphs 3 44. ¢ Othibit sng 3K.
How oloes on& Commrtéa crime while In Custody ?
How does ond Actuate a cellphone while in custyly ?

4
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 20 of 90

The Sveer Ch Sought +0 waive pettiuners ISSues but wes

2. HYPE: , eS

20S WN doing S0, because BUMG trio perthoners
fon c } ee.

“ { > dd ress@! Crosson CHOMMINDHON iSS

Miso €.R.E.002. beck of pecsonal Knowledge _
A yworness mey not +eés4 Py 169 matter Unless Ne
owceéc3 sueficient +o Support a Fircsing thot tne wriness
ae of the mater, .
Q.—. 603. Oath or ALFir mation
ify (Wr | be required to
Betere fest" | Her catty Fratn Fully, by oath or

in
2, het tne wr
oes form calculated to awaken

@lhirmotion admin rsterecs 10 > culectec) $0 oe ene
tre worlness! Con Slee & \MPTESS dhe we s

duty +o clo So.
see furtner Ch
, 467) 5
BO, 17 bEd. ad 705 C! ;
us 6730 6, (00 SG, IM31, 84 L-tal. do BME CIT), Betire
cf of Aopelies Suh an exacting stanclue/ oP (EM WwW ; re mu St
2 find a constretwnal violation. .
Oe pe mendined case laws Chapman & Van &rs oa/, it
¥ 5 14ner Phat when vist. C£S ruling violates a Crim. .
We ne of amend right ty controntect ion , reversal 18
al unless" the bentAiciary of [the] constitution a (
He on prove beyond _& rétsen aol’ odovbt that thé
oe complaingl of aia not Cindribute To thé, verdict
10 |
opines Match I 2018 aenal df Super. Ch for
See Limon hearsay was of
csye. Al/ fesrimen h
crass eeh™ “ ) de pb pus be eueed by ThE [20s
Lin) : cf
the I lol's d heaton sites Qi Cal tins aS
. %, 7 prejUct oo peattlon es, H cost 0°90 CAgqg.
cate) € Sb108(CMTY firearm public) 2%27- SYS.
QSSe

COVOSE

nes Pecsons| Knowledge
See iN dddrhwr , fed.

apman V: Calitornia, 386 U.S. 18, AH %7S.CF
Delawurév. Van Arsdial,47s

exhibit ) was last order by PCLA.

—

2
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 21 of 90

Suppression of Physical Evid.

5 searth, Should have been
ousce affidavit did

seized during
istrote Could find

tT. Whether a quo |
fesse Warrantéc under H™ Amend . bec.
Sure on which the Msg

not proviete sveston'® ’ C VEA would be fend tn the,
probable Cause 10 belen2 Evid: O 5
a arrested .

rere SPpeEHlate Wee § 7

issue ?

| POSS

Exh sw Search warrant D Owe Nor deserioe

persen (Ret toner) & Pings to bt Se/2éo! CVUFA ), 107 On ls
particularity describe places fo Stalch, wes an mn oe ny
 d any Osher jtems deemed! to be of ceent valve” yn
| fo Starth, Causing explura- : mg.
ee bol 1/93/12, Extbits pclé

Apoellant- petitines wes arrest

h nlatwn & homicide, not yuFA,
| n peberence fo parole violatwa d / —_
rien for asti2ue fo be reason ble under etthar constrtvtions

nar ll ne . :
in per sé ‘ing. U.S.Const, Amend. 4, it must be effectuattes wh
a warrant bested on probable cause. A magistrate mai tind probable
cause ter the lssvance ck a Statth ere " eo hin ine

r DS ir

totalr Circumstances , Ther }S A ,

hy ee on of a crime will [poy fovrcS 17 A Par Hicu lar plac ,
coves Jion phat probable Cause Ox Stef

To magistrates wederm inate pb iu ue
1S an io) gueat oererenc. Accarelinyl¥1a eH rt met .

ramind only that te magistrate hada "Sves a has! O1
cpnchling babi, Cudée Chistes fo yphokl fhe Wein,

conclualin that thd pro , XS é
/ ‘nating ti loterminutin the revitwuny Ct. toad cons her othe
fi g Jib recor, The athivauwt must b2

nto trom othér portions oF 1
reash in Its entirety ¢ In a commen sensé d non fecnruce [ |
manner, Mean while phe resolvtion of davon! or mecgina {

largely determined by Ane préteréente
na Sod 10 en ants This owtuer, Ue rot me |
10 0 oscil Courts Should simply rubber 3 famp Q mags 4S
THe Thre oletendant bears the

Conclvsions -

burden of establishing

bo
' Case 2:20-cv-01619-PD Document 2. Filed 03/27/20 Page 22 of 90

lacked.
oath Amino. CghtS were Vio 7 id pe8.

¢ durin res
Me eas Wo a ee ation with the applicertin tec

biishéd! a& VUFA In cenn
he earan warriryt For 02a weorblarnd Ave. The, language,

ee £1eS Prearms Or guns / ammunvton clothes type ) fullste
Si proot of ayurerShip [regstration of Veh iChES preo of
° i] /

residency 4 occupation. ty od essablish presable
' werner wid 1
re alee that i, aha vor! 16 Palons Stat Sos
Cau ‘ee Att 4
phe resident,
woul A 1 pe Vin ductive ly mre ; Z e
1 . pans
re ioe re volver referrecl ron rae Was ran Or /
CaN . I} a nnolt/ the UEFA.
+ it was They dan lished anf Hee oF
gine eral muder Phe violacrwn WSxlo Or V. Trae
“ Oo ts fAb warrants Scope. See “>. ; ” “Y/ fF
a warrkat ” 52. N.tO (3d C010) C [rhe description Lo
sar 6m 7 J. hs In vtees bf the lenguage ! nlicating Woet the
jfims an cookin pesrrnission fo Starch § S€/2E evi. of
ofricers W 4 statutes subsections.)
5. V. lones, 818 F. Sup

violations of a Spec
this (reser (asl V.
Compare in fois bres 8
Af FAS (DOI) Bb CH fo TE present CUse Cpoti aner),
° , Lees . Coin an by

Dotenohints motion So SupPless Wes Gan

don R. Pacsova

TIE Fal counsels netecPuanes S

etter te fer
| Lease trial counsel wos (nett
b In the wee 15SUe at hand. Ste Og hibit8 ming P¥. 2
® S on jennsel turned! a. blind eye tol 1) the, magistrate
mma. IFt

16 Subel @ warrant IO repance ona rcehberate or recklessly fake

abtilit 362) the, magistrade abarclrréel his jackie! hoke

7
Case 2:20-cv-01619-PD .-Document 2 Filed 03/27/20 Page 23 of 90

fo perform his nev7Tral ¢ bal heey finotion 303) Hie warryrt-
wt bases on an aPbrlaurt So Jacking in indicia oF probe bf
cause ase vender ofbicial beheb i rt LHUSIANE entirbly
ynreasonadle HJHe warrant wis $0 facially oeAicient, rt Pails
parkiculars2e She places to bb Starchko or things 70 bd St/2hog (5)
thes alleges Hips were. rot validates aga st hexttion€h, See
ophibits SK & 12/s fd 7.4.p9-S IoCle-25)- 31(2-21) £23
(11-25). Report by Plo Krewe 4 festiminy by ker Marmo .
fold corrobe ration oP dorfai ls of an in formearts fip 15 an
m portant mesrtuch for establshug a Hips re ltaby Irty. See Hu
~ aon .
oe "raloe ho meaning of S4rick lund v. Was hingten,
HOO U.S. 06S, bY Jo S.CH. R052 , 9068, 80 L.Ed. 2of & uh
C8OM F.del 1090 )C198H), trial Counsel was ineHectit ”
his counsel for petrtiner ¢ pre/[4cliceol him with 3-10 YS.
Polctioner wos not attorelees right to counsel at all
critical stages. Mempa V. Rhos, 384 VS. ID, at, 58 s: ct
254,257 14 b.8ct 20 3360461) 5(H IS abi ng #
f we proves ) Curoleon Vv: YWawivor ght, 372 U.S. 335-¢

5. Ce 792,94 LEW: 2S 094 C1963).

potituners petrtun shut be granted when

‘oS nel feCHvEness
Compacts Fo U.S. Vv. bones tthe Nn -

nCluodin
4s ‘aly CAUSA B fra {counsel Con |
oe quilt in the ibols defer Priel ct. wey }
eS suocate> .
en hin not Sb. Vitae ly, a deRnvant
1) 0
Cannot be- arrestee for one Pring ther Chara fof
another-thing because law enfereement rather SEEKS

8
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 24 of 90

a more trumped up charge [1 QA hursher penalty
Oe -S INS Opresses fhuct in a tip (3) No matter who
gives one must 6B réelable € corrboratead). Ano! etn Theugh

Lhe 2hact gun was found) (Fec-4.), the gun neces # be
jinkeo! fo what was QOESES IN Sha atidauirt of warrant

i whee wer phere, Fol, Ste ee
ahich ee ant ateempeos pat Some Length 0 (mpliCade

.

Agnes fur mardr Shak Ye, at foburt oes no# link In any

Hf +0 Yn VFA ad /ssve, Szeond, nothing Ww She, Case.
W

ncyqqeSttSI hut 4 hurr ves jralgmest Aad fo Lf pnale, ye
Ja partir, OKCUS ny any? cu sinab MMUSTERE 5
sees we pracs Com plete Cont over the fiming. (A-)

Hie, pol om in (5) Se physical guid: Seize hal omitted)
|

*

SuUpHESS10N fourc! prsfea0hag.
ae eo Hh ae te Ca. has NwWer fikin the
posrtion thict Fthé ab hhuurt esteblisheel prowouore, wus
seaith Ms. Malones reslérc€ Ar idl, relating “0 VFA (2)
Ho tps Wee not cortrobortctech bf ary uid. in ~he, Case
yas Lue (3) Phe athoavits ae peterenté, +0 parok
whats homictole got yutA or § O/0B as convicts of’
De phys el ick selZtol Was om Hes a fiets,
pias the 22 cahoor gH was, uso! for “9d ma
$105 ade trial! atter juhtct he ing! Ses wel
sagan " parole violation & hom ice tal fa

sail violating the th Amend. person J fhings SC/2E0

1 by checkts, . .
¢ pate pare mec4#s wisimssa | because dria |

counse| avoidlec! a goool vetense purpostly due pois —
behol of proper LKECUHON fwwalols Suppression, ¢ only:
fought fhe Aornicidle Charge Wuring trial.

G
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 25 of 90
Petitioner woe not offorséo! oprortunsty For full
air opportunity uM“enn CXEMSIONALY ru with respect +0
ac izecs eviaene. See Store vs Powe 428 VS. 46S C1916).
Nether on clirect remew: id atH84 Ste a1SO ds Det UGH~46,
see Wallace v. Kato , SH VS. SHH Or 395 orn.d (2007)
wiht it States Phat under Stone 4M pimencl, violation

Sable, when State Puls to provide habeas pehtioner
iS ebony Gr fall ¢ fair litigation of Hin Gmend. Claim
\ on OPF

eee selFreerésen
sque Whee trial Ct. clo

toctHi0r) (Ssvd P93. nol gE +nS Suppression |
eg not pet petitioner preserrt iS 1SSVES

“25-15 301-15)
2/s lig +4. P92 1513-25 1S)
tote nels refusal to present a chefens€ For petitioner,

Hack PettHoner been allowed +0 pour-fortn a(! his
‘gees of trial counsel really put foath offerte then +

nbcethet peltiner hac a Full ¢ fail
cot il Go puck-Hhis Issue adequately On Fe Corcd , burt
oP Pe

2 did not, ub to trigl Cts cutting him of € & trig |
vensels <u poor refuse( to fighP He:
Again, rehet / olhemisen | meets requirement,
aH Fed. Appt. 356 Y= Reynolds any 35;
goo ( mustatements Kads TO SuPPression 0 evid.

+h were material +6 the Linchng ef probable
ee VS V 263d 613 , LTE NG
ca 9 2 PS

(3d CAG \A93 ) .
exhort D was last Oreler 185 Ved. PCRA

Brown ,

10
Case 2:20-cv-01619-PD | Documenf|2 Filed 03/27/20 Page 26 of 90 |

Apinapunton

| ‘O83 yo Adela P AL

hag SLWOUO 4N A OF OP Ab SHIA | tas
ay voum ene gnoypim Pae?Qd op abu sone son

Cpu [elap wD BATS S ur Copareg 7 HHP vay r an eiund ¥
49 . pup enry2O uo send OIL auugsud f ‘

RSI ese GUL

pagavas Alp mA BA uran OM ts JO os hue ul [ee OF

tbr ure PAR IGO 2A ASO FDP OT ay tt B oA
qufpag vasved ©-4f papenston® He "
‘ va pS F7+S507P )
PML 1 POHOES FICMPRS PAT To

° yZ\
vasa ar VY] ws ry THOR:
pene Paroevsin eA man nar Ae wn gee JOH
2 o4 tureasund vanaws M4 eS voog ‘cn 22H "Se?
1 a og PT pz Gh "SZzst O'S So es on on © 924
ee @ Ul QQUBFOP UMO SIU IV Pye? A+ 4Y (4 Pp mer Ul
jeurwls? ! aan oe eIsO4 CO eet mM
“ pon POW Sh QIyuxed BFS
1, burovervas)
JAI- HOS. PAA SEM 4s PCS ® nel an
vay crvgon das 31% Beebe pats aust HIN Eee
ad *
eels soy puna Palit Fats) +9U secn 4 40d eer v3
7 Bgura? oe Soy UOlZoul PALPwans Jo hs .

1 230% SPP LION
Bu OYUM JesUNo? jarep Buf GAA Op 9297S rpso7ay UO Guose a) |

‘eescnm wo our PI

| | -PVISO0
su ie Bound haters oi hou sos ba PON75AG
. at = }
Sarapul RAFIN FYE? DU B VII L

yo
Puy Passware SavOH4LFaA ° Mtoe PawN0dde +O SY UHM ee
AGE}! DLA7AIM PZ WOVE BRA 3d paa7ad Cf SE FD ou

me asil
JOVIMEY *(Gi-1 DESI CST-ETINSI sb) 4 41/S/tl 44S

QIK DAAHOU paso jetae SeM IE
oe pes
; 2) BUR IEPLEN BNSSI PN =
SG Puawy ws & usb | wf ssi mics
Eryool sano oF 4S wd B47 I200S. F yet ep te glauny 1eS202
\

rauorpipay £2} af Pumjigg Ka Pez Joly Ja4- ey —L

 

NOLLVIN3S 33d 38 -4 13S
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 27 of 90

adeir ess Cad + Whether o SYBat2 mey
nto 145 criminal chs &

en wher he INsistS tnat
concluded

Ine Queston ex |
Wy Noble a Person+n t

n Nim , ev
own defense, twas +hus

Congtrtutione
tpere force © lowyer UP?
ne wentd +O conduct his
nokdo SO.
Se en eareH® yes charged with Crmnd +thef+
Arsthon-, ; ~ 7”
nen inPrreten neane : noi oe Ce $ _ C4, drudge
me Cal) Lamia ft tine srraignment i per, S
| i ' fender
co +o eres id Sppainted +he Pub he pe oer
es garetta, Weul peforethe sate o ial, a
renceser perm vttect 4o represent Nimserr,

be,
Facet reaves ee retta onl

. tne \ual4e revealed hu Fal
Qvéshoning One tin acim. rogecuchion tect hehada

‘ red nme
on Scot education a tht he hd Nor want to &@ represented
wh Scnvo !
Pthe ouylic. Defender because of dneic being overloaded
with cases. a Sng ncole Fave
: allowed in Preliminary Ming
ee later on in thé Casd seeded thar

| - €
ep ee rece fo faretta a Oublic Oefender

id not & appointed
ne vet the, conciusion of trial ) faretHa wes found

gui Ly es choroect, 4 the judge sentencécd nin te prtion
— Fopparing Fotete tothe present case, ei en ;

1, (oe ne bancation SEE 2 ft (tq et. 09-8('5- 2 .

vi : ecb 17 unsel mubhple Hares ¢ that some
Pete Crees oe Oe \Honer but weth rreeconc i fable

: qn O
ce ees ee et, anger isgues Known +o ne Js oe
Ode layed hd, orb liGlédl Interests belween oat
wn se j? motion Pe“G filed against tris! counseé |,
FO htone / poS54he Common Pleas
Retitioner Could not get Pass rhe Common ©

jMoge Por counse{ removal,

ahat a
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 28 of 90

gs) (2°22 I 5 1O/I/I4 44

llo7
> See 1a alin tt py se — 3), bette
pg-5 BC22-25) u, 5 (2-6) lo (6-95)4 T-E( 2-3), eitbner

ptattal hy Purs viol Ye festity In his own ole fense, See also
re

Hed P9-> 2-80 2-12). .
al 4 Sed oghibit mmo wher? trial counse! trred fo btn

strategy ically ecaretully scare potytioner into Fhe oleal by

felling Aim Sherd, was a slim Crane of peti tines pinning ,

numbers VE be Her Phin BFtes, € [shoalel allav Aim Yo 7alk to
the OA-4

bop She Kal
See 12/8( I+: 0g.8 100 (a-2S) - 105 C2- 20) 19/(20-25) -

€ (C2 >. Agen a pre irc was as ker L break his Skene by
Lyi hunselh /10 take He stir.
Hest 05 rn - nts petrtantr tor not going

eo) APALMe
“The. 0A. aie desteying . See 1211/1 toh pg. BH CH-25)

ay
cor id (vinwicHveness Mul] Ly feuncd nhen fhe

ov, penalizes aclelenclant fir inioking fegally protect
J is US V. CGowswin ,AS7 U.S. 363,572 1025 S.Ct. O85,

rl . .
Fe Lebo ZATH (19925, US. V Paramo, F18_F: 20 1212) 1220
3B LvEd. Zo 7 ——————

Cau Cin 1993) Meeting burlen bf exer C1) b5t04 euiel, of
Jhb prostiurtets refaliatary pnouve fo prnve yindlcdVeness, or
¢2) proving Pacts that (a cortain Circumstances Gives rise te
clo presumption oF UArhetWEness, |
The sth Aménd. ‘bars Sib prosecutor from commenting
alirectly jor In HrecHly an a olettn lands Sikene, Ofnerwisé
glelenclunt 18 penalizes by the Ce, tor LLL e (Sng AIS Con Sf,
right not to incrim mate himselt, A comment Wreteos to
a wedtenden ts sin wher, Sad language was . marirtestly
inténoléc/ or was of such character Shick He [Us Ase bo |
Naturally ¢ necessarily Jake rt fo 4€ & Commer in The

 £yilure of tre accvéecs fo destity, 205 Fea. ALK. 3-79

2B
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 29 of 90

Us. Vv. Sylvester, Jan, 28,2016.

Inthe prestnt cast.sce 18/214 44. 29 le (V-3 ).
One silent Is ads resséol in Yes trial, heli Ah trial
Le does not have fo 8 yected to attr its forwaning of |
nok faking 746 stanol /Silene, H his been helo ré pecckelly,
that fre prosecutorial utilization of fre Sefendant's
<jlene 1s plain 1107, See SIV Fol 850 US. v. Agee , 006.2,

1Q717( 8 Cin, 3 1978 US. Appr, LEIS 18806 U.S. V. Agee,
Q,/477.

Oec. 1h the present Use , SCL 18 (ui lee £4. pg. PNC19-23 >
In Closing Spec tre prosecurfun becaust petetiones oul,
not break his Silence pgrartd fhe ain Améass ¢ Fels ae
jury his prior By name tk prejudiiclo! pert tnlf BEY

ins mnutes poritrane/ Ajas founds guilty in.

rn per Afen phitn re FOOK Wal{s for hm +46 bo, equi tedd
fA b pp
of homiticle. See exhibitCO
2 Ih Conlinez.v. Moran, 507 US B84, 18S 4 Ed 20
B2( 112 5S C# 2080 C1993) the S. CA. reves Eo J remieclers,

Opinions by Thomas J./ janet by hehnquist ,Ch 5+, €
phite, 2 connor, ¢ spsouter, Ii, ¢ Joined! in part by

a? Ja. - ;
Sea IT Chapter G Mea Bargining ¢ Cully Phas,

$9.09 Valiary ofa Cully Plea; Ganst. trinciples Ve (A)
over lew. alenblurt may not plead quilt or mdive
“fogs She is mentadly competent, The S.Ct
ru lec, Hat b compet tury /
in Gc " outty of Fr walving Counsée

_ yeasin y
siaetl Ke 53 i lar) For ‘opetercy Jo
15 The Sa
J pial.
sire She, present C480;

competent in one arlak ?

uf

ool mez Vv Meran

pofrtone/ Was cleemtos
ot competent in another
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 30 of 90

¢ rensertrs potetines ntompe tir fo S aro)
trian {. Petpbuner coulel hat fleacecs gary. ‘ ad Aw
ey alesirtel, buct Cou bb not Linchet his on oletense,

- potitiner was Uskés his age , about Ais elucaction ,

smedlitebions ete. Certain Fights Fhtct woul Aue beer

Lavorecs tor the, Cam, frttin-&r Was o flere). 70 plead,

2 Sland, buck walving Counse/ Wes dened
70 aie TH ney Se if- repr oS) tatin ako venred.
Thre (s ratonal g Pactual understancleg of “he
yracecing Fé OA vide the 5. C4 rulings prior, That you
reoesl guilly nor cpreserw Y0urse AC rave Counsel)
holed ewalvation,é Shit ab Competent fo stand tia /,

. There wou lol Ail bt 1058 oF HUB prices sth g¢
jLItA amend.s, d trial counsel is Inefeective in his
pecistunk, uncler the mening of Sink lard forrot

rofecting peretaners riybts #0 C1) resign (1 ie
oe SO cond ich ok ir eS 5 (2>4s knows tat
com pedeney sian chars was VioltHel 5 (3) fo Know

Aud SIM frying 70 yer petetiines fo Preach gait
pn MUS letter f yo all Sho, Com 0 punish him tor

Nor Faking prea or 7aking S40. stand Was

Hne/s Competency Jo Stand
ey oh: it Ae Cry him potttiner no
. vampetert: 10 finds tria i,

te Shur bo, faurcd inefbectue in Ws ropresertostien,
sank land V. Washing yon, “Hob 5, 008 , 4, /0¢
2. Cl. 052, BOOS GOL. EN 2S OPE C/NGY),

area 4

syhibit QD [ast orcdér /ssved,

KB
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 31 of 90

ATION
STIPULATION

{ R A 4 : tr ? 1S1g Onin
. rc. Whe ner P . r\ Weed CL (ON EO' ) >, ly 4ne, lol vr,
Petit loners E41 0U ext 10 . :

ar Counse | mentionng ‘

7. 4 4ners own , hi ?

Com.) & Red counsel ne FECHIVE wolating oth Amend, !
+4 i) oO $2

[nd 4.4. pe 423°289-
Lo wy the Present case, (afin
See ). Dust a PRE rial, SHPY [qtion was re lion .
: (ore {trial counsel Sfectecl talents. 1 Nett g inthe
petitioner 57" / 4h figethtr ol Wd privet was,
Potttiones ¢ fra steal! oF rein ne utonly as one
oF. room OPN Tey ba not 40 (OI 19 PM ?
ay WO

pulatlon ;
hat qa tirtarn 192-15) tab win. sfatecdt Appellant -
“ ial] be Pas Oe hat # She f Aual course!
didoners priv? any" 79 mater ey
so stipulate’. The trial Ct ali’ . aprut or rot:
1. /i tet Pgs C228) 19:02 22) 9
prove, ¢ ## Is not Knew what trie /counse/ was olowy " .
mere by SAIS, but he 70 Stes petrtuner’s priv ’
pretending to lotro podrtiner against the charge
ater felling Frial ch not fo prbsert Ais prir, Erronétds ¥
he d fhe com. 3? stipulated 7
rial ct ¢ tral qunsel again Oloustel He, Com, fs preser}
pitityonér’s, pro’ boy rune agun atter (he stipulation See
1a) ud tit. PGS BHC4- 259, FP 5C2-1% ) Trl then perseré
joined, iN on +h prepesice £ montionto/ pefrtiners prior
by name (3% okegreb murder.) See ALN MELA. pa S 27
- -22),
BOT praia a seis Chae one, bes nof Sub er Urol
prejudice » See, Fed. RE. HO%
Mn Of Chet, detenrvlasrt - Attell? yes cha rgtes

wh ASSL Lf gZ nitéA POSS CSS ion of) 4yrearm prhibrteo

Ilo
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 32 of 90

an indluchal who has been con as Of a cre
shable by Imprisonment fora teem of one yer, !
me 0 2p : DY wif hoeet jdentitying thé Specttic oe
ok puhith hb hack previous ly been conuiettes. Ole hier,
Supea ate I-75, DA refused) his stypulection 4 steel
 ntoluces Ais pric Con YCHION, WHA SC lOste/ Ns being
semtentéo! s yrs. Fur assault LW found! oll Chet guilty

on all counts hb appeal’, that he hac! 6€én unturly

 prejuditey by trial when stipulatin was (oes |
ne high Ch, Concladeds crting Fed. B. =." 3 / |
Pursvast dy whith relevant evic S properly Oleh oo
vonen * probative, value ks substentally uct roeighees by eg
danger of [inter ala.7 wntair pr C/ULME ia any p °
OFFENSE gentry Carnes FISK of ANTAL presAws er

defense cretciny a bat Chard cher reasoning To a Jor
fice Supla at 180,155.

or | Lie Oe ise of oS cretion 4o adlmit +né on
=  antmssi availble 40 prove a § 010s
| phen an aohmissi0n Wes avast prave 7
Charge, iL 1s not Cie! oF fhe letenclart> back character
or propensrty 7 commit Crime.
| - VE ‘of SCV by Me. <lustile bear
Sue Ob Chet V.V-S., 319 V8. 172,17 S. C4 CNH, 136,
Lod STH, A'S FORE, Serv. $25(1997)
, p Ate WLS fund guy NS mnutes yoor Chreserte 252)
fe Dthiberaction. See, Ubibytco. This was after his prior
wad condinush) mentored. inte present cast. Fetrtuner-
Was algubftes of Aomicide when his prior wus roe Knwwh
ta phe Jury. Tr yal ct. abustes viscrétion by allowing DA

po oy
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 33 of 90

+0 Con din wously State 30 vegree murlers 4 Shen
me 8 Dt tuntr Was prejusiced.
hersel€ joming i.

wD Fal counsel was inektectwe under fhe pdining

of Strickland! V. Washington, Hee U.S. 008, bad 104 S.
C4. 2052 2068 , BO L-Ed. 2s 674 CSOH F. aol (070)
(1484). for not continuously objecting 4 tor s¥irhing
pebrtuners prir as well. He kept fhe tire Going wth
° a see Lules of Prtessional Conduct

Chent ~fawyer re belonship - ‘Af Compotenté g42

Scopt of Represervtatin 4 Alocetion of Authority
Boduoeen Cheat J lanyer 363 ¢ 0.
Trial counsel préjudticécs petetiner purpestly
4 allover! ¥ 5. Const. aentacd. S fo crush pehtonéc,

to b6 Juice put In jeopardy oF fe or limb of por lor
BY ofegred murser charge. PDotrtuner was Veni be
Druess € Stooos tri / tor 3° okyree murder allover

ain ( bY mrention of it; i+ was notonitrial ).

e

Dismissal Shu U he the renody. Te Fireling of

. 0
on Dedibiner velo noe have been fund) Gully of

§ LOS hacl trial caunse | as voc acted! Lor his chet,

Objectecl , objecteo!, F objected. ni |cauncel
| See exhibits mme p92 ¢ me iT cay
was newts 90104 fo fight the 8 6/0 | fe Yi ay.
In Phe BSC". , admiss un oF other crimes erie providles
a ground fyr habeas Feliet (bY Ped. Ct.) onky Hf "the

a rnlericl 6 probative Yalud /S $0 conspicuous ly out Welyhecl
Encode

If
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 34 of 90

by 145 intlam matory contint, 322s t0 vio late a
oetenciunt S constitutiona | right do a fair trial, Lesko v.

aul F.2d HY 520 3d C10, 1989). See ERE YO4(b)'
, oS) | ,

Owens
Da. RE. M04 6b) (2) |
de iiberad.
Ageia, he jury re ;
minutes one Petrtioner's Prof WAS rerio €al A took |
nearly) a week ort2) haifa weeK for horncide
acquitta | When hs Prior wos not mentioned
The. jury cid Nek rocitate to find petrtouner
: _ 2
ily w thout thought that h2 was not or may notbv
we ' or by Name Was Tevenléd to |
Omi hy ance his Pri “ |
See exhibit CO;

Shou lt 60 vienussed burth

2, fore tote) of S

then erroneously.
— Charge § 605
prejuHcd .

exhibit & last Orelor 18Svecs, PORA

po /9
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 35 of 90

WRIT

-. Xr) traal C+. DOUS2. discretion nn Faiking +o
Pecogm2e Pehtioners< Habeas, Corpus Writ +o the

 

State ?
t. See Gdimiort Wrrt, Petitioner expianey to

Stode Ct. trate tné C+ lacked Suojeat mater Jurischichon
over the petitioner, because, tne Cod\fiéas Stotutes
C4+tHE IB ) Wes repesléd € reserved £ thet there
woe no enacting Clouses, Also, that the tasve
could 08 raised St ony time (case laws inctucted),

2.19 violation of Statutes }
08 vs.C- $2241, Prowertogrent Writs 28 USC. 82243
issuance of Writ; Return; hearing | decis 1073 28 USC.
Aas 43, Keturn Or answers Cone eee Os U.S.C.
2254 Stote Custody ; Remeches in Fed. Gk (3(bC1)

(NH) CI)LIC2). 7
See also the V- Const. ar} .(89,4 it stotes’ the

privilege of the writ oF habeas Corpus Shall not be suspends,

| VAS ION,”
tne case. of rébe| hon or IN .
unless eo wo38 ro rewetlion of invasion before Nor ater

tencing date). | ;
Aon! 8, weer “hapa. Const, stales' tne is right 40
. fe | 3 of the Qn. Const, States’, The accused a
petrton 7 be mead, tna he can demand tne ne fe
nae te ip tne aclusavion against him, & to be confrontécl
&

with she Wwinesses against him.
{2 is| CH. proustct cliscretion by

enor’ MO. |

ignoring the Werk, Sed

20
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 36 of 90

ye for notdetendin
Thal Counse{ Wes (acd FecHiue : . -, .
cr neners rignt +0 Writ, § for nor reminding hE Trial Cr,
io rememver that Con ot. right fo petted the right

to challenge +ne Ct.S jurischeshon ; 4 to havetnem prove hat
In2 detenHun was Regal conducted,

tact trial counse| Shown, for potthones or ret reo
wien acked by pestrtioner (See selt- representation ISSve,
(2 jesue Worle) Nave been Creve, pehtoner would hee
been oxem esate of current Charges hold ing him & he L.
Det ct. € trial conse | nuould nok howe O€E7) 10 violator)
Oo , . ¢
tne U.S. Const.,wiith is the ne laao OF £46 land. See
ab art. les Amy thing conttery tnd, |
on © inslancin ra counsel Should) huwe Known So, —
™ kre v. Washington , Hee v.s. 008, 10H S.C4.
om nell

ecb. Wl OV CIADH).

30521 BO -L- edelines their power 5, Consent doesnt

. 2 CHS

the, law creates CT
4, nef . 4o db wnat 4ne lors nes NOt GWEN nim
auinort ag

ne power 400" ere held thot jurisdiGtion Over

COVe of OGHoN connet be comer red
; ee
py consent oF yoaiver, Ov mey oe aves neo
vpn es ” of the proceeclings- Harris Vv. State,
oY 1450).
7 a 2387, 384, pel. MIC
sis |
Rased VPN rereane wens
. + ony time cco 4 ents
a a ee sue of Neeisoiction over Ane me

tially
COdIde : roan they Ini
Tae ne first He OF oepes! ® na riot Ct. Matter
c

se the 1oove betor€

paited 40 oe se.20 143, 195 CN.C. Ape: 194).
| eS
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 37 of 90

A person May not 02 punisnéd ford crime without 3
P

“uriscictioN of +ne c+, Alocechtt V. V-S., 2713 VS. 1,8,
tne wrisci Oe

*° ¢.Ct, 250, qj L.Ed. BOD (1421). .
ee Le) nat he requirement of 28 CATING

mn com plait information e+ Ja wectly affects +he

. . Aer ‘urigdiGtton ot +ne C+, 1 rendees all .

we a nS Orior +0 ft ling of > prmper cor Quy dlocumen
pe a ‘oO See 22 Cor Pus duce Secundum, Crim ina [
aio wird

1 ow", § 324, Ps 340. | _
“ \ ie Com of Ps. the Criminal information 1S +he
N . .
specific Charging document, “Hee informs Detencants of +ne
25 Ley MUSE Lace at trial. The Crim. Info, is 9150 thé
cre na document eet brings +ne Cr svoject matker
\ .
nn stion — Howenes, hes mere CXISTENLE & presentment oF
ae info. dione i> not enougn +0 gWwe 9 Ct, Subject matter
mM. ‘ » . . «
> edliction if suc Crim, Info. is detective or invelid on rts
buco .for Lym ple: if the, Crim. In&. is nor CONSITUCHED nN
tne particular mode or Form eresiribeds by constitution
or shobute the Crim. Info. Can 6@ invalid. Se@ 42 Corous

Jurie Seeundem, Inchetments & Informations, &8 |, 0. 633

All laws must possess an enachng Ciause to be
Valid. See sec.2.SHle & Qos chon of enacting Clause —
General Assembly of tne Commenweatth of tne Pa.

4g as follows.” *
hereby ane a Clouse srall é Placed immedi ately
such | As)

er He. tole of coments of the law, or 1f thee
oe raoie ok cornents, Then Immediately ap
tw eee Sec. 5 of he. Sledutory Gmsarvshon At of
1937, May 2%, RL.1O'M, No. 232.

 

 

ZL
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 38 of 90

ng ¢ | eicial PROVISIONS
WO) eee Cou ean | tne foulgwing
(ay All Sjotutes sna beg Oo B08
ety ler thé Caneral Assemioly ©
of Dennsy (Yarnria hereof enacts >

1h Castel, Sra ents, totute , or
oO or ne igvle of contents of ne S ,
pcéam\o

einer organ ld, nor LAW’ of contents ,+héen
(fF thee

: . HHE »
inencctaie ly nol of tne Achar Mite of 197z., 08. ©) P.L'BST,
Se

 

No. 240

pala el

IAtKhe wren COs, Detoner was not charyed .
with a valid crm awe to lack of enalhng Clausé, ,
y orner (avo csprting this NaS nor Deen

promulgate See avnitoret info, (ID.
Reversal equited by bis nussa/ wrt

prepuce.
exhibit © |ast Order 18Sved.

22
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 39 of 90

BRADY

 

TT. Whether there Wos Brady violation at trial that
wert |gnerect, d-tnat both the Super Cr, PCRA CF,
, ‘ yt
Erroneous chsMIssed. |
I Bvid. not csc iosed py the Com. tseif cannot be

ao missibie in atrial, See Brody Maryland, 223 v-S.83,
S.C. (qq , lO L.Ed: 2d 2'5 (1463).

In tne present case , Tr lal Counsel aakuressed tne C4
mOout Bruce Gibos' Ce llphen€ no, being bldcKkad oUF when
<Jomited +6 Rtitioner Cdiscovery). See Not 12/3 /iy p3.-
256 (3-4), BLE NT 12/8/14 pg ZS\- 2CO, Bruce, Crioos
was notin his F1esh ot any Proceeding nor Known, to tne

defense thet he would be © witness & Was SUStSined BS
inadmissible evidence (objection ), Howewe; en ee
: | hentrist Ct. reailoweds Mr Broce,
Ban wes SurPriséd Ww Ty testify Bon nie grove
Bios bY way of text mees ages
~. rout, See NT (2 /A/A Pa-s 6017-25 )-
after being ruled ovt.

mM Zee als0 NT 12/5 [4 04.5 AH p1AC2-S), Bruce Gibbs
icknameéd Ocizz , Apoetiants COUSIN Wes ager) brougnt-
mck tn other caviliens by wey of texts.
v0 to the jurors nt een ony wtewemerts tf ie civilians
“THETE ee pyceee tr Gruce CrlobS W230 deceased, ¢
oP te Ot an matter wnt IS ght not valid loecousse
Lune Statem

” ‘ Li Lrom
4 brid. OF WY AS >
wey of a
4nere was mo

dead mean: |

See, Pretria| Disclo
ip (arc!) &C2 ). Evid. pres
provide Ci) name & addreos

a vres (A) required oy Fed.R.E.
ented ate tria(,a party

& telephone num ber
must

24
‘ Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 40 of 90

of eatin wriness expected to be use D+ Hrd! Cit) the
designation of tnose wrinessces, € Cll) Identification of

documents & ex nulorts ; INC Wading Summaries of tne Cvid,

seperate ly identifying +hese tems the party ex pects fo
vse oR offer in +ne tril.

Hist counse( old trol Ct. that the end. being
Supple Was NOt provides to tne defense, the, $exXt's
g locoction sites for the COAL NUMOE Z2E%- 240-00 26,
See 12 [Hid +4. 09: &-4C2-1N) |

Both the fed, rule ¢ The AOA Sterdards require
sraclosue of “the results of suentific tests. Vol. |
chacter 7 Discovery § 7.06 Whut the defense may
discover LE ScventiFic “Testo ¢ Ch eOINHONS _ Fed.
2. Cevn Pp jlo C2> Ci)CG); Lea. 2. Crim. p 16 (201)
a ( F)5 A®A SHandardsS , Nove GY , Supra, ot

touncdards \i- Ze J (a )Civ).
= | hon Crt pert wes not disclosed +o tne defense

CA ert Swuite Dd, 207° any Ox Ber + repoctS exchangecl
’ nibits, Wers of providey said cellphone witnesses
oe Only listeot wrindsses cary be VSed at
4trial os enta. Inere NCES to be SD see
© mberence for exnioits ¢ arid. +0 6& Delmissi ble
2t 2 4riol. |
Orosecw torn has a Clear & unconditional duty +o
lise lose Ol moteria| exculpatory ud. Brady, 3713
«. ot BT. his uty nist whether or not thé
U.>d. , é
elfen requests excul patory enid. See, € G+ Bag ley,
H72 V.S. oF 651-2 3 Siglo v, U.S. , 4405 U.5. 150,

Z5D
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 41 of 90

Ist - 55 61972 ) Caperying Brady +o Impeachment
evid.)- — a
F Brady violation ; Evid. a+

Three compenentS © eM e
Cavoreble to tne accused; because esthe

Issue must 02 :
Ve is ekculpatery 1 or im poaching eid. that has been

<yporessed by the State, Cether willfully or
inadvertently 5 & OrE|Ucice must have ensved ,

aunett, Able F.adat 34 (quoting Sincklec v. Creen,

S27 Us. 268, 21-82 C1499),
in “Khe present case, ALlof thé Components ere

met The, did. at iseue was fawralole to Petrtun er,

5 oth exculpatory impeaching & Khas 1s

phy The State svepresséd either will Pull &

wgdwer tently 5 € ck pre puchceds peHt on-e4,

( ~zia| counse| Krew trot T-Moloil’ cid not

’ ne, text'S ¢ ocacttion Stes. See (AH Mid +4.

ye e( 2-10). | _

mittes athiort FC PIS (€ 2,0

raft lif AF. Pg-5 2l- 25,

{oseph Sierra as Statedl by

es fhe into, & Strrt

ath, The

“ype eid. Wa

generate
fg.8 ?lle-2 3S
Hast he Submit
would have impeached

le oPticjal Mr.
_zmobile oPeicial Mr.
Det, Verrecthio && paving Comp

ie fo Aim. in 6
ene wes In dus fessessior) Te © =.

vo se{ wus ined¥eoh For ror ony ne , was

Ce thes jad Hed Yo rig: Yo Know) 30

Lye fin bl be poesgheel Pair hy d wrth

if. COU

at g fad autor’ bid [oy hud, Lit Pere.
our Senicktend Ur Washington, Hoo U.S. oF, bah
Nol 5. Ch. BOEZ, P0608 , 80 L- Eck 2d) b 74C&6¥ F.2d

1070) C1484 ).
ZY
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 42 of 90

The prosecution hid the foc+ tna+ det Nordlo

WAS BN accused MHQVE, Pio; who was not to be called

as o urtness (Whehis why the prosecution diol NOt

Cou +het wriness against Petitioners ), who +ne.

Philo. Polwe Dept enced ve Cc hacging him onway for
misconductsS , & Skil wsdol this oFF Ir Og3iNst
petitioner He is exculpatory & materia[ +o the Case.

Det. Norelo perticipatéc in he, Finehng of .
purportecs Cel Prone, OWES bY Te Moloile, See Exhibit
sw ¢ AGI. He interviewed Mr. Rute See Cross -

exom . SSve 04-2 lasting unti! Py 3 yop pera -

Y). _ .
oer Seo exmorts ON, PNAS PNT. This Wedelen

anid. woulch have persuaded the jury foward
petitune's INNoCLNCE ' hao the Known det.
Nuale was involved in tampering with witnesses
€ WVidtnles Like wrtnegs Mr, Bulore alle ge,
peti toner would have been edhoneratey of
Charyes, because, (1) Det. Mordlo mitiatery |
peAtuners arrest ,(2) He is an unreliable
yrtness who's credibility 75 questionable 5(3)
Ovid. against petttioney /S /m pbacha ble
otter his cellphin€ C ontact trom thé SEACH
Pind CA) his involvement & Followed! by
constitutional Wolations (multiple); ¢ also

Det. Nora's own Empleyers are indicting him fy
found mislonduC#s atter Firing him, ve Ohio i D

|
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 43 of 90

iNCFFECTIVE ASSISTANCE OF TRIAL
COUNSEL ———

 

a Whether trial CouNndEL SABATOSED Retitionecs

trial, ¢ prejudiced appellant, EdoeS trial CounselS
| ers ore GI Omend, Violation ?

‘ : | ed
1 See eXortsS IM E MMI, SEE mmad paragePh |
st 2. about Cash Cees. \rial Counse! aorogetécs |
| pes. pis Chent DECausé of personal animosity
lant was deprived & fsic+rial 4 Buch .
os his (pth Amena- of the U.S.

- oe . . a Gor :

45 Cachons J Sve +S ms ol.

aie claim of nerFecst we OSS istence oF counsel
Const. \

THiaicounse| expresstd Exitem€, AiShke Jhate

t . , * ( > a ,

teHoner Nis post-Ssertencé | appellate ghts .

G !

i ia ( counseé | meant to Sopatege ONY Goocs defense
rm

d-lock thé time in treet was
for 20P% Wont # Ce he chose nok +0 obpecd

: him, A b
deiveree scone! PC jeaced thot he Secures ality
rle

Lortrial did not. See ones aT Ee
. Hn. See I1Z[afl TH Pg: 5-22).
woo being playtt w |
dent.
- 1 counsel 0retendéed 3! | |
“Tris! oo, exthnigit mmm] where trial counsel Pralendey
Ao hevé eth celproné & ballistics experts for
+rial a did not. This prejusicéd petitioner.
| Had hedone so , Petrhoner warlcs hae had an
| ) Littor\ers ( Ste
taary hat +he Phone wes not petr
a en “esue ) é that the Pirearms did not eon
CO ee, uy of prints O.MA,, Serial MMber
to petrhoner by way or P / :

CAC,

L%
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 44 of 90

Tris! conse! toid petrtuner "\ she holding tank a
C+. What black people whee petrtoner lived are usvaihy
guilty , be honest , clic you clo i+!” Thos, counsel labored
under @ conFlictéd interéesk

“Tis ( counse! violates Pa. Rules of Poffessione |
conduct, See .2€a),1.2 Comment, 1.2 C b>) 4.CO)5
auie ity 1.35 ee of) Prof. Rese. Comparison pare
CAB Cancers OR’ -l01 CAL 3D 5 Disciplinary Eu es
4-101 CAD C1) C2039 5 0, Rules of Prof. Conduct. 3.3

& 48 <The, conviction cannot we deeneés relia ble ave to

trial counsel's Proven efforts to cause peAtione 's loss
) vojudice His dishking & note of Petthoner as Well,
pre “The PcRb C+. over loolket Petitioners 183ves

weit vs cismissa le . |
“Trial counsel Pasless to abject to trial CH. helpin
the Com. g&t Ovid. In NO Matter what despre sustuinéd
opjection . See 12.13 lH 4.4, Pj. 2327260.
isi ct. tells OA, to he ¢ say det. was lod det,
when ne was not, Det, Berns was ¢ Not det. Verrecchio,
per se lines 4-25 oF 284 Cpage ) ~ 200 Coase), ¢
\nstructéd tne A.0.A, oN Now Fo sneak around fhe
exuesteinest omjection tne defense raisect
ris (C4 Violated judicial Code Rules 2.208)
C (Sec.a2 Set.) Impartiality ¢ faness 3 Rulé 2.31
CAY DisqualiFicechon 5 Canon BS Us, Const. Ameneol.

vi C Impartul ist.» gd U.5-Const. Amend, 14 ve _
process F equal protection. Appellarrt nas Presucluey
by an un fair trial uncle fae meaning oF BO LEO
20 6, 4eo US bO8 strickland v. Washington. _

rial Couns! misstel purposely severa | opportunites
to obiect to never ereling foul plas or potitines.

Z4
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 45 of 90

Lagesl trial conse! advocates petehones d Ainctunéss
the way ond /S gaurantee fe be Weftnokecs by Ah eo bth
Amend. , 50 as ~16 provice reason bly LPbpectve :
assistane , petitoners outtime, wold have beer

diferent. | .
Tria | @unsels errors were So sermuUs thik

petrtones was deprived a Lairtrial because oF
reason ok probe b1 ity that, bottor conse |'s
UN protess wnat LV10fS, agun, Sat resus rwoulol |
have been bMerend. )
Petitiones nol not hire, etn four Guilly
of a99.assayH-, FOIOS OF SIS, .
for errors severe as These fhe v.53. S.CK unl!
(fevers, See in opinion by O Connor, J, Lx pressing
pre views of Burger, CAS, 4 BALE, Blackmun,
Dowell, Rehnquist. ¢ Steven, JL. In SOLED 20
o 74, Yoo VS b68. sitrick land v. Washington in his
HabeasCor Dus, |

Reversal | ushfies the Crime,

Exhibtt D last Orcler ISSV0I. PCRA CH.

30
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 46 of 90

ANDERS BRIEF

I

Tr Whether appeal counse| was ineffective for not Filing
an =ppeal Aor Dertioner & over looking Said issues put

forth”?
1, Appeal counsel filed an Anclers Brief on 3/s /7
+o tne Super. G. 1+ was upheid by denial! Mech23, Qo18,
Pe-ttioner tren Lited in opposition to Andecs Brvef

S/S/i7. was denied Murch 28,9018.
“oak ct. of Appeals od ap pointecs a “ef * concbuct
L Frm an inollgent Ss Convi ,

ust rote! Ne ce by Metter ie! atter a stuoly of fhe
Ce consultedon mith toe actused, hb hacl concludes
recihs was no merit 1 fh Aopen. ThE state weat
tute indigentis court ~apprirtee! att/ney had
with, whecr tne ed ter the 3. Ch of Cal. AKO

nc s. le
pr evioulsly carrchieeiee by poi thot OPIN) 17) Q Aabeas

Lenten On cerbic Yar); the Supreme. Court of the United
sftt@S reversect. 19 LED20 793, 256 US 28S Anders
y Curr on by Clark , 4. expressing Hhb velws of

Opint eis
lp men bers oF the Cf. ft was hele. that Pac an

; ures that

uetrnal right to counsel requues Te oO

oe" ae if copypeu trom Wis Con action 70 urt r
(nnger 30{ svppur¢e: Th] appetl Fo th!’ LEST O

ap ported! Coun” vidawlrwa only 2 he case Pe
yholly Lrivolous,¢ must tile a broking reterring 40

hrs aheletY requesting
anf thing in She record: that might Qquabl] Suppory-

tre apes.

3|
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 47 of 90

See Accusca Ss right Jo counse | under the federa |

constitution 93 Led 137,22 Led 2d 1644,9 1 ed ad
abo. Annotation Keterences |
soo Anders HN'S 4 ( The GY Amendments require ment
hat "the actvsecl Shall tnjoy the right...%0 hewefhe
assistance of counsel for his oebenté” 15 mad& obligatory
onthe states by the. eth Amand); HWS GC The 1
constitutional requirement oF substantial equality &
fain process reguirhg oppiirtment of curse)
inaliqant crunina| defendant Can onl be attain eS
eee canst. acts Ir ther role of active. advocate in
pehall of his chets as oppos@! fo het of amicus
curiae. thes pest? Case , LCRA Ct. olsmissée) Shis issve.
see Ophibits TM ETMS Whld petitioner begs a pres. |
/ fo Communcate, pith him , Wst5 /sSveS fo b2—
counsé ol tp Ad Si Or gf where
r4iquesl by @pped! coutnse{ FO THE Ouplr, 7
oo) counsel & Wold by fra! Ct. fo ehectily
hop lde 46 petitiner’s better to the
npopeal conse [,
| [iStol Pa. Const. ATES $9, Une appeal iS a right.
“op, Japa votes inc ble) Halley 5 hant2Zy, a
Cash ee Qqumslon 2/3s/io CPCRAD 1S his
Appel counsels OWN

not Filing a requested auf peal by perttiner, ¢ Concurrs

ww

A ppead counsel ater clear understanding phat he
Shoulol Av Lilo an appta| submits an Andirs brief
4 He Sper, Gt allows rt ¢ abuse viscreton in doing so.

See apni it TM 4- I> Ho where Apetul counse

32.
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 48 of 90

claims that he never recieved! appoint ment HEL, How,

already admitted #6 pottectweness 2/3/16

when he
CE RA) A- Ib -1S Ae was Ct, reer ed fo represtrit me.

further mere, AtS b-f-t5 wthibyt 73 lebHer 15
him Introolucing hinselt fo appellant as (appeal Con sel,t

promises Ae atter being Like! on peattti nes5 behalf, youll

gather Fru) Str ors , COASCr hegal LCStAIChH, ¢ volt ly/

sevelupe issues for fhe appeal. |
Seo, Oineit TM 4110115 Appeal counse/ mate Als

entry appearance. AsO Sxniort TM3 nullitras Ckhiby+

bP /So.
See hibit TMZ a |
m™ Bocuse of UXhibitS TMS ¢ TIME Appel! U1s8e/

dé Wetradtet/ AvWided Filing appeal or belaush of ohn bits
mm ¢@mml, Contact with pror trial counse/,

In 83 LED20 821, NOG VS 387 Evitts v, LUCEY, gq
VS 387,33 Lb Ed 2 721,105 S. CH. 330 Eno. $3-1378,
Arqved Oct, 10, 19584. Decid2o/ lan. A, 15S. Decis wn —
6 FFECHIVE, ASSISHNCE of counsel on First appeal as of
right held guemnteey by We Mrocess Clause oF the

Jaf? Anend.
In fab presert case, Appeal counsel takes that

petrtoner hacl ne merit, See, cross-€xaminalon /550e ,
inebbective assistine oF Srial counse/, stipulation,
selt- re prestntaticr, Writ, Suppression ; Brady, ete,
All addresseo! at drial, Appee counsels pertormante
pas lebicient, IF prejudiced! petrtiones fo where
ler counse| Prere was no counsel, ¢ Castel
0 do bo abhirmeéel witht a testing

dgment |
WS tur should ba Pho remedy,

| 4 vaca
peverse ct. ¢ Sere. nas add 6058 £éc1.

PERA CA, Jat 18swor an Oreler

35
 

 
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 50 of 90

FILED
NOV 1» am
PCRA Uni
°P Criminay Listings
IN THE COURT OF COMMON PLEAS | .
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
7 CRIMINAL TRIAL DIVISION
|
COMMONWEALTH CP-51-CR-0004779-2013

CP-51-CR-0004781-2013

AMIN GIBBS ,
ORDER

AND NOW, this [LZ day of Niverlir, 2019, pursuant to the Post

Conviction Relief Act, it is hereby ORDERED AND DECREED that following an
independent review of Defendant’s Pro Se PCRA Petition, Commonwealth’s Answer, 907
Notice having been sent and after review of Defendant’s reply to 907 Notice, Petitioner’s Post

_ Conviction Relief Act Petition is DISMISSED, based upon Lack of Merit. Appeals must be

! filed within thirty (30) days of the entry of this order at: Appellate Division, 206 The Justice

" Juanita Kidd Stout Center for Criminal Justice, 1301 Filbert Street, Philadelphia, PA 19107.

BY THE COURT:

hyuile
; ee/
/

AX
led 03/27/20 Page $1 of 90
:20-cv-01619-PD Dacument 2 Filed 03) (
Case 2:20-cv CbRimonwealth of Pennsylvania gh OL 5
a _ County of Philadelphia
Continuation of Affidavit of Probable Cause for Search and Seizure W:

arrant
Page 3

WARRANT #170526
DC#12-16-048437

On Friday, 11-23-2012, Amin Gibbs was arrested inside
violation. A search Watrant was

‘ Search was a cellular phone with

. On a parole
obtained and executed at this location. Recovered during the

number 267-290-0026 that Was contained in a blue rubber case.

Based upon the above facts and circumstances, the affiant believes there is probable
cause to search T-Mobile for subscriber

information, call detail records WITH cell-site
locations, any and all text message data,

ALL as they apply to cellular phone number .
267-290-0026 during the period of 9-1-2012 through 11-23-2012, .

oN?
“
.

Please respond by emailing results to:

JOHN.VERRECCHIO @PHILA.GOV

HPN C10 ¢

Division/Unit

 
a:

PX 1S

LIF SAS BS
fUe™

. photo of Amin Gibbs ppn #78317

~ On 11-22-12, an additional wi

BUM that he knows as “Meen” getting j

- On Tuesday, 11/20/12 , an arrest Warrant was lod

‘ Swom to (or Affirmed) and subscribed before me this

fe * oo Jad: 52 of 90 “ott
case 2:20-cv-01 6¢9rmIponDenitineg Meas fidARigs/27/20 Page w

County of Philadelphia : p Qc’
of Probable Cause for Search and Se
‘Page 3

~ Continuation of Affidavit izure Warrant

WARRANT #169842

, DC#12-16-048437
On 11-21-12, An additional witness was interviewed b

following information in summary: On 11-17-12 in the early morning hours

less stated the priot shooting was because of
an ongoing “beef” Amin Gibbs and the male were havi is wi i
4 as the person h

tness known to the Commonwealth was interviewed by Homicide
Detectives and-related the following information in summary

Zykia Sanders was shot and kil

ged against Amin Gibbs ~ppn#783174 for

prior conviction for Murder. Amin Gibbs PP#783174 was placed into the
System as a fugitive,

Parole violations from a
National Police wanted

On Friday, 11/23/12, at roximately 7:15 pm , 12." DistricePolice did take Amm Gibbs into
"custody inside ing on information recei

The affiant believes that probable cause therefore does exist to search this residence located at

in an effort to recover any firearms, ammunition, cell phones or any

med to have evidentiary value related not only to this Homicide of Zakia
Sanders but also to remove any fatal firearms from the streets of Philadelphia.

  

Signature of Affiant Division/Unit

 

    

23rd
Day of___Noveinber-: 20_12 ..
wh oF Hs ne | (SEAL) ,
Signature of Issuing Authority ;
 

 

 

 

 

es. aid. says that there is ‘probable’ cause eto, ballcve
crime e of is contiaband ¢ or is:unlawfully possessed or is-othenvise
E he possession ‘Ofp particu lar. paren, as described below.

 

 

 

 

 

 

 

 

 

 

 

 

Pee

a

 

 

 

 

 

 

 

 

 

 

 

 

canes oeploiee Bee

 
Case 2:20-cv-01619-PD Document2 Filed 03/27/20 Page 54 of 90

 

BOARD REPAROLE

 

 

 

 

 

 

 

 

 

 

 

 

 

BRI = COMMONWEALTH OF PENNSYLVAN~ NOTICE OF CHARGES AND
MMII BOARD OF PROBATION AND PAROLE HEARING
Gy PBPP-257N

ARREST REPORT NO: 1 DATE OF RPT. 42/03/2012 cgrice 42/3/2012 2:48:13 PM
OFFENDER NAME (Last, First, Middle Initial) PAROLE NO. SID NO. INST. & NO.
GIBBS, AMIN 319BO 230-71-01-1 SCI - HUNTINGDON DD7148
COUNTY/STATE OF CONV. SENTENCE MINIMUM DATE RELEASE DATE MAXIMUM DATE
PHILADELPHIA/PA 07Y 06M 00D 20Y 00M 00D 41/09/2002 02/27/2012 09/29/2018
PRESENT OFFENSE EFF. DATE OF DELINQ. (If applicable
3RD DEGREE MURDER 41/13/2012
This notice is in reference to your upcoming hearing:

(%] PRELIMINARY HEARING [x] DETENTION HEARING (J PROBABLE CAUSE

C0 VIOLATION HEARING C] REVOCATION HEARING CJ PANEL HEARING

)

 

CHARGES

 

You are charged with the following:
PP # 783174

NEW CRIMINAL CHARGES:
ON OR ABOUT 11/24/12, YOU WERE ARRESTED BY THE PHILADELPHIA POLICE DEPARTMENT AND CHARGED WITH THE FOLLOWING:

 

VUFA-FORMER CONVICT (F2)
POW (F3)

MC-51-CR-0047941-2012
DC # 12-06-058236

TECHNICAL PAROLE VIOLATION:

CONDITION #3A: MAINTAIN REGULAR CONTACT WITH THE PAROLE SUPERVISION STAFF BY REPORTING REGULARLY AS INSTRUCTED AND
FOLLOWING ANY WRITTEN INSTRUCTIONS OF THE BOARD OR THE PAROLE SUPERVISION STAFF.

SUPPORTING EVIDENCE: YOU WERE GIVEN WRITTEN INSTRUCTIONS TO REPORT TO THE PAROLE OFFICE AT 334 E. CHELTEN AVE., EVERY 2ND
TUESDAY OF EACH MONTH. YOU FAILED TO REPORT TO THE PAROLE OFFICE ON 11/13/12, OR ANYTIME THEREAFTER.

OFFENDER'S SIGNATURE: _ Www KUN DATE SIGNED: J2- >" a

=_
You are now being charged with the above additional violations which will be heard along with the original charges at your violation and/or revocation hearing.

 

 

 

  

 

HEARING DATE AND TIME PUBLIC DEFENDER OR PRIVATE ATTORNEY LOCATION
PHILADELPHIA COUNTY PHILADELPHIA COUNTY PRISON
12/04/2012 09:00 PUBLIC DEFENDER CMR, 7901 STATE ROAD
4441 SANSOM ST. PHILADELPHIA, PA 19136

My [ PHILADELPHIA, PA 19102
Al SUPERVISOR NAME/SIGNATURE/DATE OFFICE NAME

\L } a.  KAKB (4P~PHILA. 0.0. NWH#S

% “ eee fy
ILE, LONNIE ey [PP HEALEY, KELVIN i/ i ie

 

 

 

yt Qo siles Page’ of 1
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 55 of 90

 

r ey Pennsylvania Department of Corrections

10/19/2015 03:19:48 PM DC-43 Integrated Correctional Plan Production
Inmate Name: GIBBS, AMIN Inmate Number: DD7148
Location: B-B-1004-02 Counselor: Deskevich-Myers

Annual Review Date: 1/2016

 

 

 

 

 

 

 

Program Plan Recommended Recommended By Refuses to Participate © Unsuitable for Placement
Violence Prevention Mcderate Intensity 10/19/2015 Deskevich-Myers No No
Currently Enroited In Programs Facilitator Start Date End Date
Previously Enrolled In Programs Evaluated By Completion Status
12 Step Facilitation Group Yasolsky Completed 08/22/2006
Alcohol and Other Drug Education Yasolsky Compieted 07/19/2006
Alcchol and Other Drug Education Yasalsky Failed To Complete 04/12/2006
Alcohol and Other Drug Education Yasolsky Failed To Complete 11/22/2005
Batterers Group White 02/22/2007
CutPatient Norfolk Campleted 04/13/2007
PV Group Mingle Completed 05/27/2009
Thinking for a Change Defelice Completed 10/30/2006
Thinking for a Change Grissinger Completed 10/22/2009
Violence Prevention Grissinger Completed 08/17/2009
.
General Expectations Recommended Comment
Act 35 ( $30.00 } 10/06/2005 Pd. 10-1-02
COR 10/06/2005 8-9-07 completed
Maintain positive work reports _ 10/06/2005 Work repert not retumed. Assumed average.
Misconduct Free Behavior 10/06/2005 Received no misconducts this review period.
Positive Housing Reports 10/06/2005 Housing report not retumed. Assumed average.
Secure Forms of Identification 03/27/2009 reentry checklist initiated
Vocational Education 10/06/2005 4/06 Requested Warehousing/Material handling
Optional Programs ' Recommended Recommended By Refuses to Participate | Unsuitable for Placement
Currently Enrolled In Optional Programs Facilitator Start Date End Date
Previously Enrolled in Optional Programs Evaluated By Completion Status

 

 

| understand that completing the Correctional Program Plan may increase, but not guarantee, my chance of paroling on my minimum sentence. | also understand
that if] have been sentenced to a recidivism risk reduction incentive sentence, completing my Correctional Program Plan is one of many conditions for receiving

a reductign of my minynum sentence.

 
    

Inmate's Signature/Date

Page 1 of 1

 
 

As

FCV-01619-PD ed Filed 03/27/20 Page 56 of 90
7

 

 

 

 

 

 

 

T-Mobile USA
Law Enforcement Relations Group

 

 

4 Sylvan
Parsippany, New Jersey 07054
Phone (973) 292-891
Fax (973) 292-869
Facsimile Cover Sheet a
To: DET VERRECCHIO Fax Number::
From: Joseph Sierra 9732928907- : Voice Number. .
Bate: Dec 11, 2012. Subject’ Subpoena Response
Pages: 2 including cover 2012-189664
SS

 

 

Message:

Simple Mobile was recently acquired by Tracfone though so please direct your request to Tracfone for both sets

of records. TracFone Subpoena Compliance 8390 NW 25th Street Miami, FL 33122 1-800-820-8632 Office: 305-
715-6750 Fax: 305-715-6932 . TO

 

 

 

File: 2012-189664 ; ; Page 1of2
The information contained ia this facsimile transmixsion is privileged and confidential Tt is intended only for the use of the individual or entity named above. If the reader of this message is not the intended recipicat or the
employee or agent responsible for delivering the message to the intended recipicat, you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you have received this
communication ih error, please notify us immediately by telephone and return the ariginal to us’at the address Listed below via regular U.S, Mail Thank you,

fal be on ssGue wril used cf Irial where rial Counsel welch not Sabet athe

 

 

 

| e /, fri wre
nd nor foo iS |
One jer Hg patgessien.
Nee

Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 57 of 90

 

 

 

 

 

——

EEE
T-Mobile USA

Law Enforcement Relations Group
4 Sylvan Way

Parsippany, New Jersey 07054
Phone (973) 292-8911

Fax (973) 292-8687

 

DET VERRECCHIO
PHILADELPHIA, PA
. Dear DET VERRECCHIO

_” This is in response to the Search Warrant , dated Nov 29, 2012, and served upon T-Mobile USA, Inc. on Dec 11, 2012. This subpoena
_ Tequests Subscriber Information for the T-Mobile subscriber associated with MSISDN: 267-290-0026.

” A search of our subscriber database discloses the following information:

Billing Account Number: NIA
Billing Account Stats: NIA
_Billmg Account Name: NIA
Date of Birth: NIA
Social Security Number: N/A
Company Name: WIA
. Address: NIA
Telephone 1: ,N/A
. Telephone 2: N/A
IMSI: NIA
_ Mobile Number. 267-290-0026

Mobile Number Name: N/A

Date Account Established: 06/26/2010

MSISDN Status: NIA -
Disconnect Type and Date: NIA
Post Paid/Pre-Paid: SMPL

Last Refill Date: NIA
Ported Indicator: N/A

Mi. Original materials follow via US Mail.

Should you have any questions regarding this information please feel free to contact me at your convenience. My direct
telephone number is: 9732928907. . ,

Very truly yours,

 

Joseph Sierra.
F-Mobile Law Enforcement Relations Group

 

File: 2012-189664 "Page 20f2
WV tela’ Keowee’ #3354 F/R 269383 Case Mn) MB-298

Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 58 of 90

élnbit TK 9354

 

Inveshenhon Intervie _Kecoed 11/93 uo. brs pm — Homucige” Unik

 

| Abeer? She Sheohrng duth of Lh Sanders C Questioning ),

 

 

1

 

Ofer bower ang his Conturcing Dott Pho "Sauncler 3 a ss/o PR
263 826,

 

 

krewer Says : /. arrwtd on lecatun due toa Lip Bat Qa male *

 

parked for Lmitiol Was br chag at G74 Woocd and Ae insiche ~|

 

hat res idence. | Knocked on Ne Lott olor at whih dime 3

 

back femal later Identiti as Kashyecl Mo bre. When fhe —

 

 

Wnale. opened He. z fron Chor / Acard runnuny up Sai 65 /
asked her who eke was meio. The tous, ad whith time

 

She Sthetel rt wus her boy friéncl. A+ Shoct dime _f walkecl over

 

fo the bottom of Shee Shairs anes Yelle! 0 Sta w5 A She aa. |

 

 

4p come oho wrth Your Funds up. The mak Came to He |
ot the Stairs anol au forieticall/ pecogri Zee) She mak as Hom

 

Cubes. / InStructecl Mr Cybbs %o pailh abun Phe Stiws and 4s

 

earn around ang place his hands aroncl Fis back. | flats

 

G bbs WHoe custo and feld Hé Lioperny bey further

 

 

in vestige tun.

 

Q. ofbver, click you observes or reinwe any eviclence_ from this resid -

 

ence? A. NO. Ten what peiperhf Ls els for turthee savestagetie

 

Vala pispetins 6 held then an poservinte. CAs.

 

OY Ofbcer, ." foe other Shan he Lemak anct Cnbbs were e Hhexe

 

any othe personts) ingidle the. resphenncd ?

 

 

 

 

a a

 

 

 

 

 

 
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 59 of 90

 

 

| INVESTIGATION INTERVIEW RECORD CITY OF PHILADELPHIA

 

| CONTINUATION SHEET POLICE DEPARTMENT

A. Yes.

Q. Officer, do you have any information regarding where the tip came from?
A. I believe the tip came from the Hotline.

Q. Officer, do you have any other additional information that you would like to add to your
statement/interview that could assist us with this investigation?
A. No. ,

 

 

 

Q. P/O Saunders did you have an opportunity to review this statement/interview as well and do you concur
with the above listed information? ,

A. Yes, that correct.

b
~ omni Cage 2+20-cv-01619-PD° Document 2 Filed 03/27/20 Page 60 of 90
AMIN H. H GIBBS . .

PP#7 83174. o. : 3 é CP-51-CR-0004779.2013 Comm. v. Gibbs, Amin HH

Pie ky . Petition for Wnt of Habeas Corpus Filed
8301 STA FE:ROAD

PMLADEAPazssg UML

    
   

“reese watt .
a ee = 7267640751

COMMONWEALTH OF PENNSYLVANIA -
COURT OF COMMON PLEAS ~

  

 

 

 

 

 

 

 

   

 

 

MAR 0 9 2015

COMMONWEAL |
V. ) TH OF PENNSYLVANIA DOCKET: CP-5}-CR -0004779-203

AMIN H. H GIBBS | a
~ENEXT COURT LISTING-

_ “PETITION FoR WRIT OF HABEAS CORPUS* -

——— Sw eawes
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 61 of 90

OR BEFORE THE NAME OF THE STATUTE PROVEN IN THE ACT OF
DECEMBER 6"",1972,P.L. 1339, # 290. .

3. FACT THAT DEFENDANT FAILED TO RAISE THE ISSUE OF JURISDICTION
BEFORE,DURING, OR AFTER TRIAL DOES NOT PREVENT DEFENDANT FROM
LATER RAISING THE ISSUE SINCE RULE 12 (H) (3) PERMITS DEFENDANT TO
RAISE ISSUE AT ANYTIME EVEN AFTER JURY VERDICT PROVEN IN TRAVIS

MILLS CORP. V. SQUARE D. CO.(1975,ED PA ) 67 FRD 22, 20 FR SERV 2D
286. | .

2

4. 42 CORPUS JURIS SECUNDUM INDICT MENTS AND INFORMATIONS
SECTION 1 PAGE 833 INFORMS THE SUBJECT MATTER OF A COURT IS
ESTABLISHED BY THE CHARGING DOCUMENT WHICH IS SUPPOSED TO
CHARGE A VIOLATION OF A VALID LAW WITHOUT WHICH THE CRIMINAL
INFORMATION IS VOID THEREFORE THE JURISDICTION OF THE COURT IS

DIRECTLY EFFECTED PROVEN IN 22 CORPUS JURIS SECUNDUM,CRIMINAL
LAW,SECTION 390 PAGE 324.

5. THE CODIFIED STATUTES HAVE NO ENACT ING CLAUSES(SEE
ATTACHMENT) THEREFORE THE COURT LACKS JURISDICTION AND THE
COURT IS WITHOUT POWER TO ACT ON DEFENDANT WITHOUT

JURISDICTION AND DEFENDANT MOVES FOR A DISMISSAL PURSUANT TO
RULE 12 (B) (1).

THE DEFENDANT (AMIN H. H GIBBS) RESPECTFULLY REQUESTS THE ABOVE SAID MATTER BE REVIEWED,
EXAMINED, AND DISMISSED WITH PREJUDICE IN CONJUNCTION WITH THE LAW BEING AS RULE(H)(3) AND

21 AMERICAN JURISPRUDENCE,2"°, CRIMINAL LAW, SECT. 339 P. 589 ALLOWS DEFENDANT (AMIN H.H GIBBS)
TO RAISE ISSUE AT “ANY” STAGE OF THE PROCEEDINGS.

|
THIS DOCUMENT WAS PREPARED BY:

 
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 62 of 90

: 3 Logan Square
F, Michael Medway 1717 Arch Street * Suite 3640

Attorney at Law Philadelphia, PA 19103
(215) 569-3878

Fax (215) 569-3200

fmmedway@aol.com

. August 30, 2013

Amin Gibbs #783174
PICE

§301 State Road
Philadelphia, PA 19136

Re: Commonwealth vy. Amin Gibbs

Dear Amin:
[ hope this letter finds you well.

P’ve received and reviewed your most recent letters. It’s clear you’ve read your
discovery and studied the preliminary hearing transcript. You point out some things that might be
important to your defense. My concern with what you’ve pointed out is that you may be focusing

on things that are not germane to the issue of whether or not you were the person who fired the shots
that killed the victim.

I'd like you to explain to me why J C Buford, Frederick Tynes and Raheim Hunter
identify you as the shooter? What would be the motive for these people to implicate you as opposed
to anyone else in the world? Also, you can’t overlook the statements of Jameel Green, Anthony
Wells, Maurice Jenkins and Devoune Handy. Their statements don’t identify you as the shooter,

but they’re corroborative of the statements of Buford, Tynes and Green in describing how the
shooting occurred.

0704 12

Fs nyeecey Shs 5 Hy
WA sy00%0"9) I’m concerned about the amount of evidence there is which points to you as the » VJ ¢¢// Phtn€
eee shooier. If Handy is to be believed, aiong with the other statements which reference your October ry

€ GU Sysker

ie soye © confrontation with him, the Commonwealth would have little problem establishing a motive on your f fer ‘meld i
oe part for being out there shooting intothecrowd. Though we may be able to create a smoke screen Zi vane

cd reat Na by implicating Antwyne Sanders and his ORVe Ter possibly wanting to shoot Ms. Sanders, I’m not

Ye en ss” sure, given the other evidence implicating you, that will be enough to cause a Jury to want to acquit

iat you.

The following are my responses to some of the issues you raise in your letter of
August 27",

1. You mention that you want to prove that Aikeem Maxie’s 2006
Chevy Impala doesn’t exist. How do I prove a negative? BTW, . as |
lA ob who is “badge #609?” pong Of DOIZ WAS Ay in A yercle hte fins, enning |
C /) L . mn fossé5$10n of, pe SO p oun his helps ibe wiyt
nM & He cleesaPown fp veh de-/not fant’ of ao/o especially / eél>

pee Mt Sinle Pht claim fe have wvistyattd i+ J bree
Pook Frere ob If m2 it5 very impcrland, And F604 j5 4.
VUCELM0 he wes Swen +0 his sHAKment,
march oF

yn perl

Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 63 of 90

Letter to Amin Gibbs . ~ .
August 30, 2013 Wctins bed y Chart eaplans prXimety
Page 2 UShowsethed the Shooter 15 impossibly me,

 

2. You mention the victim’s body chart. How does that change
anything? The ME’s report indicates exactly where the bullets
struck the victim.

WS Same hovie, 3, Without having to spend time educating you on the law of search
in wy US Hershel Som mwedey and seizure, if the police see items that they believe may be

‘ ron mn cf . .* «
we Muryuise jalker Lol Md the in weimportant to an investigation, they have the right to hold those
Avacgise Bise Meas ~ i nels items until either a search warrant or a consent to search is
”y sdajemints ov . secured.

4, I don’t understand the import of #4. The only thing I can say
about the 911 system is this, if someone makes a 911 call,

 

. should . Ifno one did, then no . You also talk
7; Morwt about Bmice Gibbs saying he was texted by you. What is Bruce’s
’ » Bruees = : —<
Quay one shows - nor » motive for lying a hat. Was Bruce out to get you?
ue We Ming ag OM
ae ack hed ao 5. I’ve requested the Dunkin’ Donuts surveillance tapes, but they’ ve
oni0d* He not been supplied. .
nnd ing” ,

You constantly refer to every piece of evidence against you as being coerced, false,
suggested by others or the result of some other nefarious motive. Just so you understand, motive for
the commission of a crime never has to be proved by the DA in order for them to get a conviction.
Motive is not an element of any crime. To secure a conviction of you, or any defendant for that
matter, the DA must prove, beyond a reasonable doubt, that a crime occurred and that the charged
defendant committed the crime. That’s where your focus has to be. If you did or didn’t have the
confrontation with Handy three weeks before this killing, that is not going to win the case for the DA
or for you.

Let’s focus on what we have here. A shooting occurs. A person is killed. Various
people give statements about the incident. Some of those statements describe the events surrounding
the shooting without identifying the shooter. Other statements also describe the events surrounding
the shooting, but describe the shooter. Putting a case together is like putting together a jig-saw
puzzle. One piece of the puzzle does not complete the picture. Many different, interconnected
pieces are needed to complete the picture. The same applies to a criminal prosecution. Nine times
out of ten, no one witness is going to be able to complete the puzzle that makes up a case and leads
to aconviction. That’s the situation with your case. For the DA to secure a conviction, all of these
various puzzle pieces will need to fit together to complete the picture of this case.

In reality, the only thing they need are the witnesses who set the scene and identify
you as the shooter. The October thing with Handy helps them set the stage for.why this may have
happened (i.e., motive), but, by itself, ‘is not necessary for them to convict you. Let’s say your
confrontation with Handy didn’t happen, that doesn’t mean you didn’t shoot the victim. The car is__

ephibrt yoy

“" pont &yactl Y
eo

af
+

Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 64 of 90

  
 

\ % ; tS MEUN Phe [
Letter to Amin Gibbs cor iS vee \m for jant % ole ‘

We ‘ ‘ ? ayy duscepho:
August 30, 2013 Spor Je vickim' or rer. Why | pe eerie ig
3 i$ Aboup fhe cor f mtn iter qround tv of by ! ¢ *
anes . wg bACK I) JAE As 14 hy Alkeem MAL e 15 NOW np fat
FP O45 tis CHE has NO imPala 2006 chevy. Talk iG im
important only because it shows how the shooter got to projects. But the shooter also could've aie
walked into the projects. The presence of the car, or lack thereof, doesn’t mean that you did or didn’t

shoot the victim.
——ooEeEeee—ES——

 

 

You have to stop focusing on things that are on the margins of this case. You point
out that different witnesses remember things differently. No two people see or remember the same
thing the same way. Are there differences? Yes. Are they significant enough to establish that you
didn’t shoot this girl? Idon’t know. That’s something that will have to be decided by a jury, if your
case goes to trial.

Another problem is your alleged alibi. Rasheeda Malone spoke by telephone with
my investigator on June 21, 2013, and confirmed, orally, that the statement she gave detectives was
coerced and that you had been with her the night of the incident. Ever since that telephone
conversation with Malone, my investigator has been unable to have any further contact with her.
She’s never given my investigator a formal, written statement in which confirms what she told him
on the phone. Though he has reached out to her several times since they first spoke, she has never
responded to or returned his calls, nor responded to letters he has sent her. Also, the investigator has
spoken to your mother, who told him that she has been trying to reach out to Rasheeda, but has had
no luck reaching her.

Right now, none of this is making for a very strong defense case. Of course, that
said, it all could change once I receive the missing items of discovery that I’ve been requesting since
the end of June. Those items include the ballistics report, the Crime Scene Unit Report, the file in_
the case of Commonwealth v. Antwyne Sanders and the surveillance video from the Dunkin’
Donuts. Once I get these items, except for the video, I'l] make sure you get copies.

 

Please read over this letter carefully. I look forward to hearing back form you. Until
I do, I remain,

ven truly yours,
F. Michael eda
FMM/mn

 
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 65 of 90
COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
DOCKET

tah . Docket Number: CP-51-CR-0004779-2013
R j CRIMINAL DOCKET
Court Case

 

Commonwealth of Pennsylvania Page 14 of 14

 

Vv.
- Amin H H, Gibbs
’ vi ENTRIES
Sequence Number CP Filed Date Document Date Filed By
1 12/16/2014 Court of Common Pleas-
Philadelphia County

Full Docket Sheet Sent to Inmate
4 01/26/2015 Gibbs, Amin H H.

Motion for Extraordinary Relief

Motion To Challenge The Weight Of The Evidence

1 02/09/2015 Gibbs, Amin H H.

Waiver of Counsel Filed *
4 02/13/2015 Ransom, Lillian

Order Granting Motion to Continue Sentencing

SENTENCING HEARING

Honorable Lillian Ransom, Presiding

Assistant District AttorneyLorraine Donnelly, Esquire

Defense CounselF. Michael Medway, Esquire

Stenographer-Gail Finn Court Clerk-Yvette White-Brown

Defendant not brought down;

Presentence and Mental Health Investigation Evaluatiofs)

not yet completed; Sentencing further deferred Capon

Neat Court Date 04/08/2015, Courtroom#807-Justice, Juanita Kidd Stout Center for Criminal Justice

1 02/24/2015 Gibbs, Amin H H.
Motion to Dismiss

 

 

 

CPCMS 9082 Printed 02/25/2015

Recent entries made in the court filing offices may not be immediately reflected on these docket sheets, Neither the courts of the Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability tor inaccurate or delayed
data, errors or omissions on these reports Docket Sheet information should not be used in place of a criminal history background check which can
only be provided by the Pennsylvania State Police Moreover an employer who does not comply with the provisions of the Criminal History Record
Information Act may be subject to civil liabittty as set forth inf8 Pa.C.S. Section 9183.
 

7 Ee a aerate

Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 66 of 90

 

COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
DOCKET

Docket Number: CP-51-CR-0004779-2013
CRIMINAL DOCKET

 

 

Court Case
Commonwealth of Pennsylvania Page 9 of 14
Vv.
Amin H H, Gibbs
S ENTRIES
Sequence Number CP Filed Date Document Date Filed By
4 42/01/2014 Ransom, Lillian

Jury Selection
JURY VOIRE DIRE AND SELECTION
Honorable Lillian Ransom, Presiding
Assistant District AttorneyLorraine Donnelly, Esquire
Defense CounselF. Michael Medway, Esquire
Stenographer-William Geftman Court Clerk-Yvette White-Brown
Oral Commonwealth Motion To Amend The Bills of Information and Complaint
to correct incident date to November23, 2012 is Granted;
Jury Voire Dire and Selection commenced at10:30 A.M.;
Jury Voire Dire and Selection completed ai03:41 P.M.;
Remaining prospective jurors excused
Next Court Date 12/02/2014, Courtroom#807-Justice Juanita Kidd Stout Center for Criminal Justice

3 12/01/2014 Philadelphia County Court
Administration

Trial Continued

5 12/01/2014 Gibbs, Amin H H.
Motion for New Counsel

2 12/02/2014 Philadelphia County Court

Administration
Trial Continued

a ao

 

 

 

CPCMS $082 Printed: 12/16/2014

Recent entries made in the court filing offices may not be immediately reflected on these docket sheets. Neither the courts of the Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
data, errors oromissions on these reports Docket Sheet information should not be used in place of a criminal history background check which can
only be provided by the Pennsylvania State Police Moreover an employer who does not comply with the provisions of the Criminal History Record
Information Act may be subject to civil liability as set forth irl8 Pa.C.S. Section 9183.
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 67 of 90

aA

3 Logan Sq

F. Michael Medway 1717 Arch Street + Suite 3640
Attomey at Law Philadelphia, PA 19103
(215) 569-3878

Fax (215) 569-3200

fmmedway@aol.com

February 19, 2014

Amin Gibbs #783174
PICC

8301 State Road
Philadelphia, PA 19136

Re: Commonwealth v. Amin Gibbs

 

Dear Amin:
T hope this letter finds you well.

Thank you for your letter which was received today in my office. I’m not sure when

you sent it, as there is no post mark on the envelope, but some of the enclosed pages bear a date of
January 21, 2014.

I have tried to read what you sent me, especially the parts containing what you call
“legal research,” but I’ve found them almost impossible to read because of how small you write.
Because you’ve written on each page in single Space, with two sentences between each ruled line,
reading what you sent me is blinding.

Be advised that your motions to suppress and to quash will not be filed. Before you
get angry with me, I’m not filing them because there was a proper! warrant, number
169852, which permitted the search of 6724 Woodland Avenu is o the location where
you were anesied. To remind you, the guns recovered were not sed in te ee on wets
Also, the “proof of residency,” if it did not have the Woodland Avenue address on it, will prove
nothing.

 

As for the suggested quash motion, just because you don’t agree with the judge
having held your case for trial, that doesn’t mean what she did was wrong. The quash motion goes
to the issue of whether there was enough evidence presented to establish what is called in
Pennsylvania law, a “prima facie” case, meaning a case in the first instance. A preliminary hearing
is not a trial. Guilt or innocence is not decided. All the prosecutor has to do to establish a prima
facie case is to show two things. First, was a crime committed, and, two, is it possible the t -
was involved in the commission of the crime. At your preliminary hearing t j .
Shé establish the commission of a crifiié; mrder of Ms. Sanders, and she ished that you

ed thi mvolvement or guilt does not have to be established

 
  
 
 
 

 

    
  

might have been invo ved my her kitting—Your ivement or guilt d
beyond a reasonable doubt at a preliminary hearing. The fact that some witnesses were equivocal
in their testimony, or might have denied Saying certain things, does not change the outcome of a

 
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 68 of 90

. 3 Logan Square
F. Michael Medway 1717 Arch Street » Suite 3640
Attorney at Law Philadelphia, PA 19103

(215) 569-3878
Fax (215) 569-3200
fmmedway@aol.com

November 12, 2014
Amin Gibbs #783 174
“ PICC
8301 State Road
Philadelphia, PA 19136

Re: Commonwealth v. Amin Gibbs
Amin:
I know you had to get off of the phone, so I wanted to answer your question, even if by mail.

You said to me you believe the witnesses who identify you as the shooter will come to court
and say the statements they gave to the detectives were, to use your word, “bullshit.” That comment then
lead to your question of what I think your percentages were at trial, IF, and it’s a very big IF, that happened.
Certainly, IF that happened, your chances for an acquittal would improve, but, in my opinion, not by much.
Even if that happened, that wouldn’t guarantee you’d be acquitted, and your chances for an acquittal would
still be low. I say that because the DA would still be able to examine those witnesses on the issue of whether
they gave the original statements to the detectives. In doing that, the original statements would be read line
by line in front of the jury while the DA questioned those witnesses. In other words, the jury would still hear

the contents of the original statements. It would then be up to the jury to decide what is true, the original
statements or the witnesses’ courtroom testimony.

Of course, now if the witnesses don’t, as you put it, “tell the truth,” I believe your chances

for being acquitted are very, very, slim. know we have Rasheda, and I know I can bring up Antwyne
Sanders’ alleged motive for wanting Zakia dead, but that doesn’t mean the jury is going to believe that
testimony and acquit you.

Now this is the point were I’d suggest to my client that he or she permit me to speak to the
DA about a guilty plea offer, because, as you well know, “numbers are always better than letters,” but I
know you don’t want me to do that, so I’m not going to mention it.

 

 

1 hope the above answers your question about your chances. The answers I gave you are
truthful and honest, and designed to give you the best assessment of your situation I can.

If you wish, please contact me when you can. Until I hear back from you, I remain,

Veryytculy yours,
/

i

F, Mictfa ay
FMM/mn
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 69 of 90

 

   

ae — CP-51-CR S aaEa
CRIMINAL DOCKET

 

Court Case
Commonwealth of Pennsylvania Page 13 of 14
Vv.

Simin Z H. Gibbs

 
  

 

 

 
 

 

 
 

 

‘Sequence Number CP Filed Date Document Date Filed By
3 42/11/2014 Ransom, Lillian
Jury Trial Held
JURY TRIAL

Honorable Lillian Ransom, Presiding

Assistant District AttorneyLorraine Donnelly, Esquire

Defense CounselF. Michael Medway, Esquire

Stenographer-William Geftman Court Clerk-Yvette White-Brown

Formal Arraignment Bifurcated from December 2014

as to Possession of Prohibited Firearn(6105)F2 Only;

Preliminary instructions given by the Court;

Defendant formally arraigned as to Q)\
Possession of Prohibited Firearm(6105)F2 Only VU
and wishes to be tried by a Jury as to this charge;

Commonwealth incorporates all relevant TRIAL testimony mh
on (CP51CR0004781-2013 and (CP51CR0004782-2013); *
Commonwealth enters stipulations) and rests; “
Defense rests « =)
Closing speeches given by Defense and Commonwealth; ™
Jury charge given by the Court at03:05 P.M.; \
Jury retires to deliberate at03:10 P.M.;

Jury returns Verdict of GUILTY at03:15 P.M.;

Oral Defense Motion for Jury Poll is Granted;

Jury Polled and ALL agree with the Verdict;

Verdict Recorded

Presentence and Mental Health Evaluations ordered;

Same Bail; Sentencing Deferred

Next Court Date: 02/13/2015, Courtroom#807-Justice Juanita Kidd Stout Center for Criminal Justice

5 12/11/2014 : Ransom, Lillian
Order Entering an Exhibit
Honorable Lillian Ransom, Presiding
Assistant District AttorneyLorraine Donnelly, Esquire

Defense CounselF. Michael Medway, Esquire
Stenographer-William Geftman Court Clerk-Yvette White-Brown

Exhibits/Evidence entered into the record in matter
of Commonwealth vs Amin Gibbs ae TRIAL).

 

 

CPCMS 9082 Printect 12/16/2014

Recent entries made in the court filing offices may not be immediately reflected on these docket sheets. Neither the courts of the Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
data, errors or omissions on these reports Docket Sheet information should not be used in place of a criminal history background check which can
only be provided by the Pennsylvania State Police Moreover an employer who does not comply with the provisions of the Criminal History Record
Information Act may be subject to civil liability as set forth if 8 Pa.C.S. Section 9183,

 
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 70 of 90

oa Haris

_— | 4 IN 3 Logan Square
F, Michael Medway id SEE 1717 Arch Street * Suite 3640
Attomey at Law A 3 ay Daré 2 Philadelphia, PA 19103

Zz FHE BAT (215) 569-3878
Frod pe. LTE “Td Fax (215) 569-3200
’ 0 fmmedway@aol.com

Amin Gibbs #783174 THE STAT es Beng

PICC
8301 State Road

Zz
AY.
Philadelphia, PA 19136 Fo WE TE 277

Re: Commonwealth v
CP-51-CR-000477
CP-51-CR-0004781-2013

Amin:

I'd like to say it was a pleasure seeing you again yesterday, but my mother taught me never
to tell a lie. To be honest with you, seeing or talking to you has never been a pleasant experience from the
beginning of my representation of you in this case. Your problem was you never knew how to take yes for
an answer. You're an impossible person with which to deal.

About yesterday, your display in court was as bad and insulting to the Court and the victim’s
family as any I’ve ever seen in my more than 45 years as an attorney. It’s been painfully evident to me that
you’ve never in your life taken responsibility for any of your actions. And don’t tell me that you were right’
about not being the one who killed Zakia Sanders. I rather believe it was my powers of persuasion that
convinced the jury the evidence was not sufficient, beyond a reasonable doubt, to satisfy them that you killed
Zakia. Remember one thing, you were found not guilty of the homicide, not innocent of the homicide. Being
innocent of crime is a far different thing than being not guilty.

Enough lecturing. I want you to know that today I’m filing two motions with the court. The
first, and most important to me, is a motion to withdraw as your attorney. Quite frankly, I’m firing you as
aclient. I don’t like you as a person or as a client, and I no longer wish to be associated with you.

The second motion I’m filing is a post-sentence motion challenging the weight of the
evidence. I’m reluctantly filing this motion at the request of Judge Ransom so that your new attorney will
have time to do what he or she believes needs to be done for you post-trial and on appeal.

Lastly, as a result of your outburst I was unable to finish advising you of your post-sentence
tights. The post-sentence rights you have are as follows:

1. Within ten (10) days of your sentencing you have the right to file a
motion asking the court to reconsider the sentence that was imposed.

2. Within ten (10) days of your sentence, you have the right to file a post-

sentence motion in which you can challenge the weight ofthe evidence.

, ‘ X Additionally, in that motion you may also include a motion for
nh judgment of acquittal; a motion in arrest of judgment; a motion for new

of uh trial, and; a motion to modify sentence.
Case 2:20-cv-01619-PD Pocument 2 Filed 7
oe Go is Nir je FEOe71 of 90

F. MICHAEL MEDWAY, ESQUIRE
3 Logan Square
1717 Arch Street
Suite 3640
Philadelphia, PA 19103
215-569-3878
Fax: 215-569-3200

fmmedway@aol.com

FAX TRANSMITTAL COVER SHEET

TO: Hon. Lillian H. Ransom FAX#: © 215-683-7073
ADA Joanne Pescatore FAX#: 215-686-8049

FROM: °F. Michael Medway, Esq. DATE: ‘Apri 9, 2015

NUMBER OF PAGES (including cover sheet): 3

OPERATOR: MN

MESSAGE: Re: Commonwealth v. Amin Gibbs

 

Dear Judge Ransom & Ms. Pescatore:

: The attached fax is a copy of a redacted letter I sent today to Amin Gibbs. I
believe the content of the redacted letter speaks for itself. The reason I redacted large portions of the
letter is because those portions contain what could be construed as privileged attorney/client
communications, as well as personal comments from me to Mr. Gibbs. I wanted you both to have
this letter only as it relates to the post-sentence and appellate rights of which I was unable to advise
Mr. Gibbs on the record due to his being removed from the courtroom. I will leave it Your Honor’s
discretion and better judgment as to whether you believe Mr. Gibbs needs to be advised on the record
of his post-sentence angAppellate rights. I’m sure Your Honor and the DA’s Office don’t want this
to be come an issue the road. Thank you.

 
 
  

 

CONFIDENTIALITY NOTICE

THIS FAX TRANSMISSION CONTAINS INFORMATION WHICH 1S CONFIDENTIAL AND/OR LEGALLY
PRIVILEGED. THESE DOCUMENTS ARE INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY
NAMED ON THIS TRANSMISSION SHEET. IF YOU ARE NOT THE INTENDED RECIPIENT, PLEASE NOTIFY US
BY TELEPHONE IMMEDIATELY SO WE CAN ARRANGE FOR THE RETURN OF THE ORIGINAL DOCUMENTS.
ANY DISCLOSURE, COPYING OR DISTRIBUTION OF THIS TELECOPIER INFORMATION IS STRICTLY
PROHIBITED.

IF YOU EXPERIENCE ANY PROBLEMS RECEIVING THE INFORMATION TRANSMITTED, PLEASE CONTACT MY OFFICEAT 215-569-3878.

ey bidet ae
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page-72 of 90

r

: ’ 3 Logan Square
F. Michael Medway 1717 Arch Street ¢ Suite 3640
Attomey at Law Philadelphia, PA 19103
(215) 569-3878
Fax (215) 569-3200
fmmedway@aol.com
July 16, 2014
Amin Gibbs #783174
PICC
8301 State Road
Philadelphia, PA 19136

Re: Commonwealth v. Amin Gibbs
Amin:

Thanks for your phone call apologizing for the way you’ve been acting toward me.
I’m sure that was hard for you. But then, shortly after I speak to you I get my office mail, and there
was another typical “Angry Amin” letter. I just don’t know what to make of you.

I know you say you’re not guilty. I believe you when you say that, but the way you
approach me in your letters is getting to be too much for me. Either you lighten up, or just don’t
write to me any more. Look, I know you’re worried and scared and frustrated, but under no
circumstances does that give you the right to abuse me, whether in writing or in person. [ don’t get

paid enough, especially in court- appointed cases to permit any defendant, regardless of their fears
about their case, to do that to me.

I’ve been a lawyer for more 43 years. I represented my first homicide defendant about
35 years ago. You’re obviously not the first homicide defendant I’ve ever represented. So stop
constantly giving me shit!

You have the complete Sanders rape file. I sent it to you. Because you write to me
with such anger, I have no idea about what you're talking about when you talk about the Sanders
activity sheets. There are no activity sheets in the rape file, and the activity sheets in your homicide
file I looked at don’t contain any reference to Antwyne. What are you talking about?

You also ask about why Sanders wasn’t arrested after he gave his statement to the
police, especially after he was identified by Zykia? If you look at pages 8- 9 of the 75-49 in the rape
file, under the section “Actions Taken,” you'll see a list of dates and activities the investigating
officers engaged in before and after speaking with Antwyne. Zykia reported the assault on
November 1". Antwyne spoke to detectives on November 2". At that point the detectives hadn’t
had a chance to fully investigate Zykia’s claims, but they request an arrest warrant on November 1*
for Antwyne’s arrest. They got the arrest warrant on November 6". Antwyne speaks to them on
November 2", before they had the arrest warrant. On page 8, date November 3" there is a notation

whoa
ye
Document 2 Filed 03/27/20 Page 73 of 90

  

Letter to Amin Gibbs.
July 16, 2014

Page 2

that on that date a family member of Antwyne’s contacted the assigned detective to advise them that
Antwyne “checked into a rehab center and agreed to surrender.” The surrender was done on
November 24". Fortunately for your defense, Antwyne wasn’t arrested until after Zykia was killed.
Not arresting him until November 24" allows me to argue to the jury that he’s the only person who
had a motive to want to kill this girl. And by the way, | know what Anthony Wells said in his
statement about Antwyne. So what?

How does any of the above, except to show that Antwyne had a motive to kill Zykia,
show that you were not the person to shot and kill this girl?

Just so you know, I have wasted well over an hour responding to your letter, going
over ground we've covered many times before. That was over an hour | could have used wor ing
on your case, or on the five other homicide cases | have that are going to be tried before your case.

Look, Amin, I can’t change the facts of this case, and I certainly can’t change what
others have said about your involvement. There are no 4" Amendment violations here. There are
no 6 Amendment violations here because I’ve been doing everything possible to provide you with
the effective representation of counsel the 6" Amendment requires. Stop taking out your
frustrations on me. I’m not your whipping boy. In my opinion, you're lucky to have an attorney like
me representing you. There are quite a few lawyers out there who wouldn’t do half the job I’ve been
doing for you in this case. By the way, there a few clients of mine in PICC. Seek them out. Ask
them about my representation. Ask them if] do everything I can for them within the framework of
their cases. Ihave never shortchanged a client in more than 43 years of practice, and I’m not starting
with you. So stop your shit!

That’s all for now.

Until I hear back from you, ! remain,

struly yours,

 
 

F. Michael “Te

FMM/mn

gyhbet yn? “ogo?
cent

 

 

 
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 74 of 90

3 Logan Square
F. Michael Medway 1717 Arch Street * Suite 3640
Attomey at Law Philadelphia, PA 19103

(215) 569-3878
Fax (215) 569-3200
fmmedway@aol.com

September 10, 2014

Amin Gibbs #783174
PICC

8301 State Road
Philadelphia, PA 19136

Re: Commonwealth v. Amin Gibbs
Amin:
I hope this letter finds you well.

I know when we spoke last week I told you I would try to come up and visit with you
either Wednesday or Thursday of this week.. I also know you wanted to have your cell phone

records, as well as having raised questions about the 3 shell casings found on the other side of the
building.

For the following reasons, I’m going to cancel our meeting for this week:

First, I have your cel] phone records. They are voluminous! Because they’re so large,
I’m having them mailed to you by separate cover. Because of their size, I wouldn’t have been able
to bring a copy to the prison for you. They’re just too large.

it would help for our discussion il you could go through them and indicate those calls you believe

to be significant. As you'll read in the next paragraph, I then need to find out where the cell phone
T 7 LL — ee

towers were when you made those calls.7 nat Will help show where you were at the time of the calls.

a

When you get the cell phone records, which primarily cover the month of October,

 

 

 

 

 

Second, I’ve spoken to a cell phone expert who is going to determine for us the cell
phone tower locations of the calls you indicate are significant. As I’m sure you know, it’s one thing

to be on the phone ona particular date and time, but without knowing the locations of the proximate
cell phone towers, it doesn’t mean acyhing,

SEE nn
Third, because you keep raising the issue of the 3 shell casings found on the opposite
side of the building from where the shots Were coming from, I’m hiring a ballistic ballistics expert to help
me determine the significance of those shell casings, if any. That’s going to take some time, so I
won't be able to discuss it with you until he gives me a report. The guy I’m hiring is the best
ballistics expert I’ve ever seen. A se as
%

 
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 75 of 90

FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
COURT OF COMMON PLEAS
JUDICIAL CHAMBERS

 

| ER
THE JUSTICE JUANITA KIDD STOUT CENT
som FOR CRIMINAL JUSTICE
eS oce 4301 FILBERT STREET, SUITE 1218
PHILADELPHIA, PA 19107
(215) 683-70
October 26, 2015 Fax: (215) 683-7073

Todd Michael Mosser, Esquire
1500 JFK Blvd. Suite 1723 .
Philadelphia, PA 19102

Re: Commonwealth v. Amin Gibbs,
CP-51-CR- 0004781-2013
CP-51-CR-0004779-2013

Dear Mr. Mosser:

Kindly find enclosed a letter received by your client. Please take whatever action you
deem necessary to effectivel y represent your client,

Sincerely,

Le ~
Tianna K. Kalogerakis, Esq.
Law Clerk to the Hon. Lillian Harris Ransom

LHR/tkk
Ce: Amin Gibbs

gyhibrt jue
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 76 of 90

. . QO. QO
“To The, OFfice of Dis caplinary Counset ,

Crbbs ¢ PD T148 S
sent 40 you promeus! @ Cop a onyor My wold "Papers hy WER AGS
in violaton of Bie chet vo" A fas cast apore hoe
¢ ako in yiok-Hon Bs omen clined Respers! bility,
he cn wf °
of Qunsel fo his appeal rhe helen olny rar Ake ha = KM Masser

Aes nok s Ti 46 is edede chérct yn pefUrenles 70 Shh pero! perolng or rather
“Xp Comin appeal,

The okefenalar’ceeks 2, Mr, Masser cpa, Lis nett:

 

 

eel mt them Jo Pe, asc Court,
heer np bevwetn us sintehune |, Joe
¢ hat is ne Pie BS pee lence ye Sheet,“ We i is ny courP L se ep

| cae “a fact “ ey dyin oe ret hey will / be og
by fas not Serf
é

Strategies conterns vos Cons, w £55 ono S
ser pipe ere eos Vie ary ah fed ni

mem btrs Lelephend cals, ao figs yan Mp n Pup oo: i” 7

Comm rte upon -fher Court ibit FC(W vende ve Peet thts
Sie. Pe ona tn EMobile ea bein Sought by counsel 6 ogy

mn) al animos j rem trial counsel -f eno Me ) refused
jo, Sil oftons fui “fran 7  Oeing ro 1SSU When Chearl] Hf ere. huacf
Bar. Chibi ent & bys j of
MT is /nno gen, 45 b6tér Condltm a é
wins eee het, ObAf-@ mearny [oe ole y VN Te She,
(5, a a celle Ine OPE fram FE Mo 7K y Lg feast foe

hie pan “COnSUPPahEA am Q ee all wi
fo pardeispate, pateyin Ais Ats dun un Hepa. Genny, ¢ *oy € alt 7 We

of Shes@y jn tee Bi Yo reach. MM Messer are
Buel Cribbs O15 toe 1283 (merher mid HS 726 -12.01

| (father), / ois. 747-3696 Lusheont Malone (bultrercl ),
MS 561-12 be a sis aie complained oF Tess Michael Masse;
CRSER- DOV] 7 -L0I3
Reccived | vi Srek- D00UT $)- 2013
SEP 1.4 2015
Office of Judicial Recon’s

: CP-S1-CR-0008779 2019 Comm. v. Coreepondinee Amin HH,

Prog [ote Tn

 
Case 2:20-cv-01 01 ceed 2° Filed 03/27/20 Page 77 of 90
. i¥G

DEC 38
Office of Judicic: §0.o:23

int MosSér,

Have, You startee! Shes apotufl, process bu: Jf ;
the Stetad of Sho surpilency ob ous) motion ? f Ly, 1S OF pas

Can you Fey mo Sie appeal plan 7] v
ruentee you to US6 4 apy Yo Hho agp (© Jou whet /

. . / he many const, bh Jd, .
vio la+wns ¢ Shey 218 char 70 ans fa. ke Cm

/ GID sti 70 you Phy 7 pobih Subpn
A &SHmN en Ay AQ COM, by whe of Fmobilg as Speen cikenfe Sami
. The Starch woarrard off} not )

| beep) .

be Sti2¢y CUA) nor far fiaulars2e Hee pe pe (sea or Pings Po

| LE whet | intend Yo 66 Corre! by Inet it Hel ;
oliscredien ,pltin error, $ Cubluletive ges error 1} neels Cal/ RE, abusive
be toby rtSSeo) in Surety appeel Com. if bomar- On dlainys ) 4g

/ obnet Know whet you are ole, a
/ wes Congpirte! b fain >) mY frial ¢ KE fFals yop tin HY
; a Fh
Same, You have helpeo! Inks Nene, in Sfrakey, rn inobeslNS A. ani nt
at al ¢ [oe ner Kron what You ar up 0. Vou lac Commuhicadon
— AMV IS&l mer nen once ¢ [am tregitenes by Yolr Musiveness .

. Tenses comms neat with, mb about Sho appeal, ¢ Show) mete
motion youve pet 0 € 1 me Somethinbe an} fhink |

P rolalons f fe Const

Ny
OD 7B
laf [VS A
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 78 of 90

Hee Por usifeh Hp follosrng lls

Amin Cibhs #ID WE
iq/ Frock Koao!
Acland / YA IS70 1

Tale! Michael Messer
| FH0 hean Chante, Sui, I7TIS
| ily ; a (YO

Tank you ed

(af. (ol / 65

 
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 79 of 90

MOSSER LEGAL, PLLC
Two Penn Center, Suite 1723
Philadelphia, PA 19102
215-567-1220 (phone)
215-864-7875 (fax)
www.mosserappeals.com
todd@mosserlegal.com

April 1, 2016

 

 

 

Amin Gibbs a

Inmate# DD7148 =
SCI Pine Grove Sees
191 Fyock Street 22 By
Indiana, PA 15701 ‘Sass
$$ STA

. Q 2

Dear Mr. Gibbs: SN Soy
eas

I am the court appointed lawyer responsible for handling your appeal. I had not received the QS y &
appointment letter, and thus did not perfect your appeal after the post sentence motions were “ g e £
denied by operation of law. I recently filed a PCRA petition, and the Commonwealth has agreed S$ S eS
to reinstate your direct appeal rights. Once that order is issued, I will file the notice of appeal wet Se
and the case will move forward. 48 3S

SMR=

I am sincerely sorry for the delay. I will send you the Rule 1925 statement when I file it. eS 5

 
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 80 of 90

MOSSER LEGAL, PLLC
Two Penn Center, Suite 1723
Philadelphia, PA 19102
215-567-1220 (phone)
215-864-7875 (fax)
www.mosserappeals.com
todd@mosserlegal.com

June 1, 2015

Amin Gibbs

Inmate # DD7148
SCI Graterford
Graterford, PA 19426

Dear Mr. Gibbs:

] am your court appointed lawyer for the appeal that has been filed on your behalf with the
Pennsylvania Superior Court of Pennsylvania. In the coming weeks I will be gathering the
transcripts from your criminal proceedings, conducting legal research, and developing the issues
to be presented for the appeal. I will send you everything I file. If you need to get in touch with
me, please correspond to the above listed address.

Sincerely,

 

Todd M. Mosser

TMM/jv

éyh!
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 81 of 90

 

COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
DOCKET

Docket Number: CP-54-CR-0004779-2013
CRIMINAL DOCKET

Court Case

 

Commonwealth of Pennsylvania Page 17 of 18

 

Vv.
Amin HH, Gibbs
ENTRIES

Sequence Number CP Filed Date Document Date Filed By
2 04/08/2015 Court of Common Pleas -

Philadelphia County

Penalty Assessed

1 04/09/2015 Medway, F. Michae!

Motion to Withdraw as Counsel
Motion to Withdraw as Counsel filed on behalf of Gibbs, Amin H H..
2 04/09/2015 Medway, F. Michael
Post-Sentence Motion
Post-Sentence Motion filed on behalf of Gibbs, Amin H H..

1 04/10/2015 Mosser, Todd Michael
Entry of Appearance
1 04/13/2015 Gibbs, Amin H H.
Receipt of Filing from Represented Defendant Not Signed by Attorney
1 04/15/2015 Ransom, Lillian
Order Granting Motion to Withdraw Counsel
AND NOW, to wit, this 15th day of April, 2015, upon consideration of the attached MOTION TO WITHDRAW AS
COUNSEL, it is hereby ORDERED and DECREED that F. Michael Medway, Esq., is permitted to withdraw as
counsel for defendant, Amin Gibbs, in the above-captioned case. New Counsel is to be appointed forwith.

2 04/15/2015 Ransom, Lillian
Attorney Relieved

1 04/20/2015 Gibbs, Amin H H.
Receipt of Filing from Represented Defendant Not Signed by Attorney

 

 

 

CPCMS 8082 Printed 05/05/2015

Recent entries made in the court filing offices may not be immediately reflected on these docket sheets. Neither the courts of the Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.
Case 2:20-cv-01619-PD Document 2, Filed 03/27/20 Peg bri
First Judicial District of Pennsylvania Si | /

Secure Court Summary

 

 

 

Gibbs, Amin H H.

6800 Dicks AV

APT 1

Philadelphia, PA. 19143
Aliases:

Amin H H. Gibbs

Active
Philadelphia

CP-51-CR-0004779-2013 Proc Status:

Arrest Dt: 1724/2012 Trial Dt:
Def Atty: Medway, F. Michael - (CA)
Last Action: Formal Arraignment
Next Action: Pre-Trial Conference

SeqNo Statute
4  18§6105§§ Al

2 18§908§§A

CP-51-CR-0004781-2013 Proc Status: Awaiting Pre-Trial Conference DC No: 1216045531

Arrest Dt: 12/04/2012 Trial Dt:
Def Atty: Medway, F. Michael - (CA)
Last Action: Formal Arraignment
Next Action: Pre-Trial Conference

SeqNo Statute
1 18 § 2702 §§A

2 18§6105§§ At
3 18 § 6106 §§ At

18 § 6108
18 § 907 §§ A
18 § 2701 §§ A
18 § 2705

“NOON Db

99999 18§901§§A

Grade Description

DOB: 07/17/1979 Sex: Male
SID: 230-714-041 Eyes: Brown
PID: 0783174 Hair: Black
License: Race: Black

Awaiting Pre-Trial Conference DC No: 1206058236 OTN:N8351512
Legacy No:
Last Action Date: 05/072013 Last Action Room: 1104
Next Action Date: 05/22/2013 Next Action Room: 1105
Grade D inti Di iti
F2 Possession Of Firearm Prohibited
M1 = Make Repairs/Sell/Etc Offens Weap
OTN:N8367295

Legacy No:

Last Action Room: 1104
Next Action Room: 1105

Disposition

Last Action Date: 05/0172013
Next Action Date: 05/22/2013

F1 Aggravated Assault
F2 Possession Of Firearm Prohibited

F3 Firearms Not To Be Carried W/O
License

M1. Carry Firearms Public in Phila

M1 Poss Instrument Of Crime Wiint

M2 = Simple Assault

M2 Recklessly Endangering Another
Person

Criminal Attempt - Murder Disposed at Lower Court

 

 

 

CP-51-CR-0004782-2013 Proc Status: Awaiting Pre-Trial Conference DC No: 1216048437 OTN:N8367295

Arrest Ot: 12/04/2012 Trial Dt: Legacy No:

Def Atty: Medway, F. Michael - (CA)

Last Action: Formal Arraignment Last Action Date: 05/0V2013 Last Action Room: 1104

Next Action: Pre-Trial Conference Next Action Date: 05/22/2013 Next Action Room: 1105

SeqNo Statute Grade Description Disposition
1 18 § 2502 H1 = Murder
2 18 § 903 Hi Conspiracy
3 18 § 6105 §§ A1 F2 Possession Of Firearm Prohibited
CPCMS 3541 1 Printed: 5/20/2013 12:11PM

Recent entries made in the court filing offices may not be immediately reflected on the court summary report. Neither the courts of the Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
data, errors or omissions on these reports. Court Summary Report information shoutd not be used in place of a criminal history background check
which can only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History
Record information Act may be subject to civil liability as set forth in 18 PaCS. Section 9183.

Please note that if the offense disposition information is blank, this only means that there is not a “final disposition” recorded in the Common Pleas
Criminal Court Case Management System for this offense. In such an instance, you must view the public web docket sheet of the case wherein the

offense is charged in order to determine what the most up-to-date disposition information is for the offense.
<i

OF 7a toqmeydes ‘Aepsmuy

6 230g JANVG ag

‘syueULoyur
Puv SessouqM YyIM SdiysuoNnia.
Podojarsp oy Moy OUI saqoud feo
~O] puv [elope pirate yyuour 4svj
SSIWISIP 03 quaqUT UyLM papuad
Sus sem ‘opson diy ‘uonesT
7SOAUT O47 WO PayTOM OYA dAljoa}
~9P Splonuoy Wesdjea sayjouy
TOAO] JAULIO] Jay
Jo-Surteys ayy ut sare WO aaly
puslyud sty sutdjay 04 Aya
Pepeard judy siyy pue ‘eigz
TOQWOAON Ul JuaUZIedap auy

 

   

Case 2:20-cv-01619-PD Document 2 Filed 03/27/20. Page 83 of 90

épunois Aye

 

—
ee"
we

moo
aT

Ol Paly SBM ‘Gh ‘Aog ‘aoc:

UOY SBA TSIM JO Surjooys [19z
94} a7esyseaut 04 poudisse aay
“opp Iplorwoy [eursito ayy,
raseo
847 YIM sualqo.d Jo ade}.10ys ou
pemoys durreay s.Aepsony, 104
“noasoid ayy pjoy ula|spuowRIg
TYAS Jo sreyap qnoyyM waa
«¢ UEUTSUOTATS
oAvY Ad} PUL PeMely SEM UOlES
TISOAUTOY] FEY} 9}@0[Pur Oj douap
-L

‘soyfoads o7ut o
-UMOTO SEM OSE

 

 

 

     

rahe

"reo ozs om

‘4LLE

WS UO JaPANU

‘duLIeay ayy 134

Je a}Bloqela 07 pourjaap JaAyg

«payed
““Hseaul aq ysnurfoay | jeqy uoreur
~TOFUT UN YBoMuUdUTOD ay} pa
“plAoid,, Wlo\spuourerq yey} Aep
“soups, uo O49f) P[O} AAS BSI
“TV aaHIOTTY HES ERS
901}
-snf dutpadun 0} Ayms papeard
(S0Uuls Sey OYM aAroajap apio
“TOY B JO JuaWAA[OAUT 2y} Aq pa
~7uTe} pue SaTOY] JO [[Ny sem qsaute
PLO SAH 9} pay 4843 eqo.zd soy
-od ay} yey) Ue[O s,ula}spuour

 

 

 

4Tysno0a — p.rea

o

ESMAN AUVG WINATIGY IHG

qian

“ot Yoryas JO 6% ‘sdry OOL'S pataatjep
Se JOY f0}ua0 Terloerram tad star Ame 10 eer

UIC 'f [eyo
yhoqe Arpsony,
JUAUNSaAR
Jo Aep ve ysour
-[e pamoroy uors
“dap SJJO.1ar)
“URUT SU.
ay} pajsar
~t@ aorod yey
sumejo — asuay
-ap = aywaysan
“Ul 0} 94 dag -
Ten ae
SM JO 784s ayy Aejap 0} 3Sanb
“O.1,10]NDOSO.Ad ayy 04 paa.de Jyjo

Asutozye asuayap

ItH

INI BEBE

   

 

pey  Aayy duruvaue”

rarer rami del~

184 28 ed

“AOD "Y Uaadys adpne 4.mo4 svafq
uouTUO) = ‘Aepsoupay, ud
‘adUv.1)s [|S $47 SO
~s.reyo Fnap payeya.un uo Surtw9y
ATeUTUMTaAd sty 10} wio00.1}.1n09
Brydjepefyg @ ur payrem ay se pe
“ISO.LIV SBAN [TET “Qysiayy Uaesey
Plo-arwad-pg Jo Sutkes ay} waye
Steak aeryy, :edueys yno
peqteys [TY oyUe ysurede
seo 6 UCU }

UALRIM ATS
ueIZPOQO|s ‘y Udasor Ag

 

Ald YON Wl aseo s
Case 2:20-cv-01619-PD Document 2 Filed 03/24/20. Page 84 of 90

ay yuely Wu

Ay

 

DINE GS) SDVTMIAVD

 

 

oqo|saola Ey
Wos'smauAljiyd quelzpoqojs| J

 

:- oulseunt
4OA9 PINOD [ITH JAI SB asea-e arqe
“H} se st sty} Apjuey aynQ,, pres
UeyspuouRI: ,felq} oy Jfas
“WIY P.1d 07 pey sey ay ou puo
~908 OY} ST S14} pue ‘saeat aa1yy
Joy uostad ur uaaq sey [IY A,,
96 3ddg [eI13 0] 08 10 sa
“dIeYO MBIPYYM LaTI10 04 aYO
SABUIO}Y 411}SICT ayy syoadxe
84 JO18D plo} uleyspuowreig
‘Sog,eya yeu

 

“IULI9 Ul paynsa.r jou sey pue sur
-0dU0 st aqozd ay} asnesa SUB]

 

vo

‘Surels sy stay
Jaye saved omy [UN uaddey Jou
PIp sute[qoud [esa] pue syueuro1
§,2A1}99}9p OY} asnvdaq quBADTO.I
“I ST9AO(] Jhoqe uoryedale s,ur9}s
~“puoulel yey pondie zaayg

“anqoal
“UOD ST 9g Jdag suaddey yey,
‘PIVS Aoayg ‘Burdeys s 7YySL1A\ Ul
pas.reyo usaq jou sey StAeq ‘8Arty
-Ldny 8 Mou St ‘valjduioaae uR Aq
-Issod pure puary s,[tF sem A[pa
~tod.ind oy ‘stag uordg puy
ALIN] $41
Jey sedpajmouyor waayg ysnoy}
“2 Suads 04} 4 [TTY SMoys Appar
“T8 8,009 apisyno pur apisut wo0.1y
Od@plA ddUUT[IaAINg ‘poyuedaa sey
KH pezeuturtour oy ssauq
94} ples Jeayg “panulyuod ary
Sues s4y stay ut aseo $,u0l1y
~noesoid ay} YM sua[qoig
*81°J9Q paouaques aq 03
ST pue Yjuour sey Aym3 papeatd
oH ‘uostid ur euen(iteur Surssas
“Sod YIM pad.eyo sem [ITE 4saa
“Te STY OUTS ‘aouANyul ayy tapun
SULALIp 03 veld Aym3 Z1Oz ev pue
Buen{lqeul oy asuayjo ys.y 6002
B SSUOTIAUOD omy Ysnl Moys
SP.10D9.1 4.1N0d ‘gQQzg aoUTS Seulry

: eS Y, qi Xe

wvuouwy Uy wee é WW UIG yl wwSy 9

SEM ‘Og ‘JUSDUIA Yul,

ef poyseire useq sey ‘erydyap
“BIMd YON Jo TH ysnoyrpy
‘slang
pepunom pure 4Ydia\y paypy oym
uewund ay} sem ‘97 mou TH
Jey} SoATa}Jap ploy prey ssou
“HA payiuepiun ue pres 1aayg
wayuag aoysne
eUnULT) 347 JO E09 wWooIy.mog
UF payreat [Ty se Apoysno oqur
TEE 4003 ney usya ‘P1QZ ‘¢ “Sny
[Hun SurAejs ayy yy pasreyo
pue pasate jou sem [IE
$4} Ul pepunom sem YZ ‘sae
uoIAg ‘UeUI Jeyjouy “‘jao1]S
peor YON JO Yoorq OOS ayy
Ur Ieg sjtodg 8,009 paizozynys
“AOU 94} Ieau TIOg ‘TT Ame ‘ure
@ Joye Alloys yorq pue prey
oY} Ul JOYS punoy sem UBUL URE

OT Ot} Jeu} St YBa Uaaseyy Jo

Uqeep ay} Inoqu UMOUy s,7eY,A,

a —

  

AYVNLIGO

« HH 9Ueq yas

0} Ino JOU se [sA0q] ** ‘sassau
“WAN 04} [Te powyyeat, ay pres
TED) MT .1OM Oatjoojop Azey,,
pue Addojs,, uoyesysaaut ayy
uvy $,aA0q payeo Mey _
ops Cas yrases oy;
MOIAOI 0} PoudIsse SdAT}Da}ep
OMA} JO BU "[NEF SNIOYT, aATjO0}
~o(] aprormoyy Aq Auourrysa} yam
IH Sutyeurumour uor}esyseAut
oY} JO Aysoqur ay} oqeqTIqeYyar
0} paxoM Jaaug “epsa
"UO!JeSISeAUT ayy dur

~dnp poztes Afpoyiod.ind sauoyd

-[[22. pue SMOTAT7U1 SSoujIM

SUIA[OAUT YAOM.laded SI duIsstu

Osfy “punoj eq jouuvs Suyooys

Sys Ja 8) TI6 9} jo
UIpiooad OIpne [eUTSLIO oy,

  
   

   
  

 

    

 

8 afing WoL panunuos)
JLNVd

SLYUNOD-2 AAIDIN | SMAIN

= ——EE

 
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 85 of 90

Commonwealth of Pennsylvania * Letter of Appointment
Municipal Court a .
County of Philadelphia GFL e % 4
ist Judicial District ee , Laat Commonwealth of Pennsylvania
Vv.
Amin H H. Gibbs
Todd Michael Mosser Docket No: CP-51-CR-0004781-2013
1500 John F Kennedy Blvd Ste 1723 PID: 0783174
Philadelphia, PA 19102 RE: Amin H H. Gibbs - Defendant
| icks AV
Appointment Date: 04/10/2015 ay es

Invoice Number: 51-2015-1000005385
State ID: 087534
Case Role: Lead Attorney

Philadelphia, PA 19143

ORDER

Pursuant to Pa.R.Crim.P. No. 122 Judge Barbara A. McDermott has appointed you in the above captioned case.
this appointment is not transferable. If for any reason you cannot undertake representation of the above defendant, you must immediately notify in
writing the Court Appointment Unit, at 1301 Filbert Street, Room 206 and new counsel! will be appointed. Additional information regarding this

appointment may be obtained from the Appointment Unit.

Your entry of appearance is being automatically entered pursuant to Pa.R.Crim.P. No. 120 (A)(2), and your appointment is effective from the time of
appointment through final judgment and any proceedings upon direct appeal including new trials, if any, unless you are permitted to withdraw as
provided in Pa.R.Crim.P. No. 120 (B).

Acceptance of this appointment constitutes certification that you maintain a principal office in Philadelphia County as required by Administrative
Governing Board Directive Number 2 of 1997.

This Order authorizes the defendant to proceed in forma pauperis in the First Judicial District, and defendant may proceed in forma pauperis on
appeal as provided in Pa.R.A.P. 551 et seq. As defendant's court appointed counsel, you are entitled to receive notes of testimony, in an electronic
format only (via email), at no cost to you or to the defendant provided that you email a Transcript Order form (available at
http:/Avww.courts.phila.qov/forms) to Court Reporter Administration at the following email address: transcripts@courts.phila.gov. To ensure
timely transcription of required notes of testimony, hand-delivered and mailed requests will NOT be accepted.

in the event you are replaced by another court appointed attorney, you must provide new counsel a copy of your entire case file, including all
pleadings, documents and other materials, including notes of testimony, you received during your representation of the defendant in connection with
this case.

Compensation for service as court-appointed counsel, expert witnesses, and investigators shall be allowed as provided by local rules applicable to
the appointment's specific Case Type. Upon filing the Counsel Fee Petitions and Payment Vouchers with the Office of Judicial Records, they will be
forwarded to the Counsel Fee Unit for review and processing.

the First Judicial District, “effective July 1, 2012, upon ‘judicial ‘approval of the amount of the counsel fee and costs to be paid, ee of the
approved fee is the obligation of the City of Philadelphia and payment shall thus be issued by the City of Philadelphia directly to the court-appointed
counsel.

Additional information concerning compensation and payment processing will be available on the website of the First Judicial District at:
hito:/Awww. courts. phila.qov/departments/financial.services.asp and from the City of Philadelphia at (215) 988-8081.

RECEIVED

Comments regarding Counsel Appointments APR 16 2015
purposes of appeal

Hon. Lillian H. Ransom

 

CPCMS 3542

exh 1 b it TM 2 Printed: 04/16/2015 6:47-27AM
Case 2:20-cv-01619-PD

  
   

ay ‘ee "

NO-SNOW MUSHING | LIFE, C1

GIT ALONG,
BIG DOGGIES

 

Document 2° Filed 03/27/20 _Page 86-0f 90.

SIXERS 128, HORNETS 114 | SPORTS, DI

COVINGTON LEADS 7H
THREE-POINT ASS

 

WEDMESDAY MARCH 7, 2078 | RIT PHILLYINQUIRER | CITY & SUBURBS.| C | $2

 

KRASNER ANSWERS COURT ORDER

 

Daily News, The full.list combined

each officer on the “Do Not Call” list,

 

 

 

 

A review found misconduct made 29 police problematic as i : > DO NOT |
as ws : i . two groupings — the officers whose prosecutors said that the 29 former CALL: Who
witnesses. An additional 37 police officers had legal issues. serious miisconduct rendered them and current officers had engaged in :_ were the .'

problematic as witnesses, and 37 of- a wide range of wrongdoing and had, 29 police ;
By Mark Fazlollah, the witness stand after a review de- ficers who have been charged with as a result, often faced criminal Officers- ~~!
Craig R. McCoy, and Julie Shaw termined they had a history of lying, lesser offenses or have beeninvolved charges or been found guilty by the and why t
» ‘STAFF WRITERS racial bias, or brutality. in other legal conflicts, often while department's internal Police Board : couldn't |
Responding to a judge’s order, the The names of the 29 officers were off duty. Under prosecution policy, of Inquiry. The offenses included nu- : they be
Philadelphia District Attorney’s Of- included among a larger roster of 66 _-the second group can testify, but de- merous cases of lying to police inves- “trusted to
.fice has released a secret list of cur- provided to the Philadelphia Defend- — fense attorneys must be told of their tigators, filing false police reports, testify?
rent and former police officers whom er Association on Monday and ob- legal issues. use of excessive force, drunken driv- Short
prosecutors have sought to keep off tained Tuesday by the Inquirer and In a detailed fact summary abatit See OFFICERS on A2 profiles, AZ
WHITE HOUSE TURMOIL

o enertevia kisinct ean ican Siac a oc -PRIGHTEUL FORECAST nnn. eet witasst- assis

Alhibet VN

ht a a a edi A a Nat So te nicl Ne a EE ee A
ct re
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 87 of 90

 

 

 

By Mensah M. Dean

SHE Philip Nordo fallout
- may be mounting for the
£4 City of Philadelphia.

As the ex-homicide detective
sits in jail awaiting trial on charg-
es that for years he. raped, as-
saulted, stalked, and intimidated
male-witnesses, more lawsuits
have landed against him and the
c

 

ity.
In one filed Thursday, James
Frazier says that after he re-
buffed Nordo’s sexual advances,
the detective coerced him into
signing a false confession, and he
served nearly seven years of a
life sentence for a 2012 double
murder in which he had no role.
Two weeks ago, Frazier was
freed from prison after the Phila-
delphia District Attorney’s Of-
fice said there was “insufficient
crediblé evidence” to prove his
guilt. ~ ; :
Frazier’s suit came one day af-
ter a civil claim from another
man who was released from

’ state prison in January after
years of a.

serving « nine
15-to-30-year sentence for third-
degree murder. The lawsuit ‘by
Jamal Simmons, who says Nor-
do and other officers co wit-
nesses 10 make 6 statements
implicating him in a 2009 slay-
ing, seeks $25 million from the
city. -

A 20-year veteran officer with
a decade as an often-prodigious
homicide investigator, Nordo,
52, was fired in 2017, and prosecu-

52.-was fired in 2017, and prose

tors launched a grand jury aa
ry into his work. Butt wasn't un-
him and detailed their_allega-
Hohe: that Bie de
u Ly (ed aE a
countered during the course of

. ene ad Stile
jrivestigations, and intimidated
them into silence.

They contend Nordo sexually

 

Philip Nordo

abused men in interrogation
rooms and prison visiting
rooms, and went so far as to ask
prisoners about gay inmates
who might soon be released and
whom he might volunteer to
transport.

He is being held without bail in
Northampton County Prison.

‘Through his attorney, Michael T.

van der Veen, Nordo has denied
the charges.

‘Je screams his innocence —
that is our defense,” van der
Veen said in a telephone inter-

- view last week.

Prosecutors have not yet said
how many cases could be impact-
ed or reviewed because of Nor-
do’s involvemerit. The lawsuits
last week were at least the sec-
ond and third to be filed. Anoth-
er plaintiff, Gerald Camp, 31,
who spent nearly two years
jailed before a gun charge was
dropped, claimed in a February
lawsuit that Nordo arrested him
in an attempt to sexually woo an-
other man.

All three suits contend that
the city knew of Nordo’s miscon-
duct but turned a blind eye and
failed to stop him. (Mike Dunn,
spokesperson for Mayor Jim

_ Kenney, said the city would have

no comment on the pending liti-

   

gation.)

The paths of Frazier and Nor-
do crossed after the murders of
Rodney Ramseur Jr, 21, and his
girlfriend, Latia Jones, 21, on 4
drizzly night in May 9012. The

- couple were ambushed by 2 lone

an as they sat on the front

porch of Ramseur’s family home

in Olney.

Ramseur, who was training to
be a barber, was shot eight
times, including’ a shot to the
head at close range. Jones was
shot three times.

Investigators believed the kill-
ing was retaliation: The week be-

fore, Ramseur had testified
about a murder he had wit-
nessed.

While investigating the slay-
ings Nordo met Frazier, who
lived in Ramseur’s neighbor-
hood. According to Frazier’s law-
suit, the detective “saw an oppor
tunity to cultivate [Frazier] as a
sexual conquest.”

The lawsuit doesn’t specify
how or when Nordo made sexual
advances toward him, but says
he did, and Frazier rejected
them. He claims Nordo ther
“threatened and intimidated’
him into signing a false contes:
sion in which Frazier identified
friend as the gunman who killec
the couple, himself as the get-
away driver, and his half brother
as a coconspirator. ‘

The statement was the only ev-
idence police had against Fre-
ier —no other suspects were ev
er charged — but it was enough
to persuade a jury to convict hi
of third-degree murder. Fraziel
was sentenced tq life without pe
role.

Frazier already had an appee
pending when the prosecutor:
began their internal review 9
Nordo’s cases. On March 6, Com
mon Pleas Court Judge J. Scot

‘See DETECTINE Page I:

 

ADELPHIA.DAILY NEWS:— Philly.com

en
Monday, April 22,201
 

     

 

    
   

  
  

® ; \
6 :
© '
oO Se alt
M
>
Es op MO}, pue it fey aye" to 1 - —— ‘0 = .
f-uorjeonpa Pue voynjoag Aoued pte pedojssep am sjso} pezt 9e7sqem upyeunpe eens ar Toe gquIOD{NY eH} ~
AlOUuh,, _sgaopaeg umoc Bup[eorel ~pagpueys Ae auf} JO asneoaqyeuy — BupyyA.toae gopnpuy yyy, “BUR 55 cir Sait yeu SUMOUST /
Qieayy Buoury Wt Ay Be “YOns: umoys easy serpnys snoieumny. « “smo ut qs doposayjsoue OOvt Pee ae 1 gaang wos) panuyyuoy
Pao |ssos OOUSTEJAOO yg soATyeH] _ouarayep Supiey -oujorp.zBo & ‘O1eUPRIN pres , ey} soop 492/14 dn duping Suo100d
S es om Ie Ayyuapt OF Burh.13 JO ae gy Ajuo sem reer pene soe ayy se poyo sem ay ye BAN}I9ISA Aq yonpucosi|N
® 2dty-vS8-S -ord oy} UT OTe OM» weuset yy “paady sum Tole “yy [Udy UO B9UBU9s uostid ajI| 2 LO4) Peed} SEM ‘ya}SO_| pABMps
iL woosmauxiydeuueep Ed -1e"T fguso0yyy PUMASIC 103 nogiad «= -Wyf PUB ‘qayyosoye uornoasoad yoAme| pure Joupsed BAIEI\ JoUJOLU SIU UM ‘(49]U99) sOZEAY sower
i -soyods & ‘ouIDT “I uoraureg pres 9} meapyyim oF "UOROUr svd aa
N _axorfy MO THIS $1 SI PIP ‘uMOUy{ 704 St eo ed Ase ott poquess 239031. 'V jadyuo —- FRA ee i a a
Eom uossod ovf agneseq voved -ge0 S,0pton Jo Aueut moy ysue Jo payownuod sem : pure
eu qsor queo OL “SI BAAOSOP (sndoq st sae ay yorum toy Sour out peyHul
yh a ae: ‘Bacete tae poyeotqes OU gery uoryedel[e “wuod JAIZeAyf TIAL e401 OF aouep
S LUPIP OH LAY fax yg." PIP OM Kuz -quaoouut St And AYN, PPS OU -1Ad Ojqtpato quUaTOYFMSUL St et9t{}

=~

Case 2:20-cv-01619-PD Doc

7

-

A vaga ag OF post yey

puy wea fou sezoured ou Tce toquaplae Aue poyworiqes wosou Ve goystquyse PTUs eoulep
“qua ou ore o7EU} PUL, perrt ie Seu And Aur ‘Mmouy | SB 2 sy, “tao mou payeaaer osye uorjed
408 uorpte 2184 JO que 40009 -WOrpRADUOXO S LOIZEA 1OJ -yysoautt pure motsed NTO ay, Wun
e ynoge zway J our Arnal et paure(q A{Bu0.14 Set OPION SAT ayy jo Jtosutedns ‘gSuruUIND)
“sks aoysnt peuturzo ot) Ut UWE aq oy ‘IMS “STOP gaseo ayy BlOLyed roy JuauTeywys & PIES
anwy 3,1OP J, 20M 184 euloy AOU yun requmey JOU St or OS Gazer, Sjoodsed [erences ut payejorA sem
“1 aor JO yorod ayy UO WS “UCUT gay 04 uoistoap St Jo ward Ayyou [ety ates 0} quai $,101zety{ AL
“ery aaudoysiayg ‘pueda TOUPEP yout pr SANTI Sycl ay pres fou yeyr Poulet goyjjo sty} ‘UO
ays se Molaroyuy Ue Ut pres ueut — - 30348 S,OPION qraaj, Jap UBA ~eBi{seAut (IO # Pue sels aquyreae
-AY] 109IN «poysnasip qsn{ ul, ‘feseg jo MolAet ajetduioo & IV»
ya BIO} 9,119 TOYIOU sored Ssou WAY ayy jo wepreeN -guo OF Poe SBM oF Pe
s,anasurey yeu} qouy DuLIEGOS B—— UB enysor pue faseg WIN pads Bo4JQ § fousoyyy PLAS
souop pure mmesuTey, jo sdapinut igkgur0yye Stelzer Pres ‘op10 ayy jo Wun, KquaBoquy woryetsuop
au} 10} paysrund 10 udned ‘pel arma _eareeved aayog erydjep ou} qoye [eLy Mou B pasepso pus

 

   

  

 

   

   

-yjuapt usaq Sey guoouyeuysueeut = -efid 4dn1.10 Shpuoostul ou} uorjotauod std payeowa 2J2231.0
ospe — Woryetouoxe 6 LayZBLyT jo yaser & SB qyuruxoo you Pp SX —_—

“pres oy ,, POMETA © QUITO 8 JO poytAuod pue pet ‘pe gaging woLf panurquo)

aT. ANMLOALAC

gaseo, OPION pasate AynysuotAy sem or usm. ‘
 

Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 89 of 90

 

CERTIFICATE OF COMPLIANCE

I certify that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and T: rial Courts that

require filing confidential information and documents differently than non-confidential

information and documents.

Submitted by: Kenn Cicos |
Signature: Arie Kabel,
Name: Nm Gos

Attorney No. (if applicable):

 

Rey. 12/2017

t
Case 2:20-cv-01619-PD Document 2 Filed 03/27/20 Page 90 of 90

PROOF OF SERVICE

\, hen C ' bos , Petitioner, Pro-Se, hereby certify that | have served a true and
correct copy of the foregoing document upon the person(s) indicated below via the following:

Vv First Class Mail, United States Postal Service

Other:

Unitecd Stotes Court of Appeals

3rd Cweuit
bol Market Streé+

21H0O VS Courteous

“Parla, /PA 1106

VERIFICATION

l, flo i") Crows , Petitioner, Pro-Se, understand that the statements
set forth in this certification are made subject to the penalties for unsworn falsification to
authority, 18 Pa. C.S.A. § 4904

Date: S7~'1-20

 

Petitioner, /

Pro-Se

mv Globs
ASA ihe
SCI Pine Grove

191 Fyock Road
Indiana, PA 15701
